Exhibit 10.3

﻿

﻿

AMENDED AND RESTATED

CREDIT AGREEMENT

﻿

Dated as of August 28, 2019

﻿

among

﻿

GREEN PLAINS CATTLE COMPANY LLC,

as the Borrower,

﻿

﻿

BANK OF THE WEST and ING CAPITAL LLC,

as Joint Administrative Agents

﻿

﻿

BANK OF THE WEST,

as Swingline Lender

﻿

﻿

ING CAPITAL LLC,

as L/C Issuer

﻿

BANK OF THE WEST and ING CAPITAL LLC as Joint Lead Arrangers

﻿

and

﻿

THE LENDERS PARTY HERETO

﻿

﻿

﻿

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

 

 

TABLE OF CONTENTS

(continued)

﻿

 

Page

﻿

 

 

ARTICLE I

DEFINTITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

34

1.03

Accounting Terms

35

1.04

Rounding

36

1.05

Times of Day

36

1.06

Letter of Credit Amounts

36

1.07

UCC Terms

36

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

36

2.01

Loans

36

2.02

Borrowings, Conversions and Continuations of Loans

37

2.03

Letters of Credit

38

2.04

Swingline Loans

48

2.05

Prepayments

51

2.06

Termination of Reduction of Commitments

53

2.07

Repayment of Loans

53

2.08

Interest and Default Rate

54

2.09

Fees

55

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

55

2.11

Evidence of Debt

56

2.12

Payments Generally; Joint Administrative Agent’s Clawback

56

2.13

Sharing of Payments by Lenders

59

2.14

Cash Collateral

60

2.15

Defaulting Lenders

61

2.16

Increase in Revolving Facility

64

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

65

3.01

Taxes

65

3.02

Illegality and Designated Lenders

70

3.03

Inability to Determine Rates

71

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

71

3.05

Compensation for Losses

73

3.06

Mitigation Obligations; Replacement of Lenders

74

3.07

Survival

74

﻿

﻿

﻿

﻿

i

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿



﻿

﻿

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

﻿

 

Page

﻿

 

 

3.08

Effect of Benchmark Transition Event

74

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

76

4.01

Conditions of Initial Credit Extension

76

4.02

Conditions to all Credit Extensions

78

ARTICLE V

REPRESENTATIONS AND WARRANTIES

78

5.01

Existence, Qualification and Power

78

5.02

Authorization; No Contravention

79

5.03

Governmental Authorization; Other Consents

79

5.04

Binding Effect

79

5.05

Financial Statements; No Material Adverse Effect

79

5.06

Litigation

80

5.07

No Default

80

5.08

Ownership of Property

80

5.09

Environmental Compliance

80

5.10

Insurance

80

5.11

Taxes

81

5.12

ERISA Compliance

81

5.13

Margin Regulations; Investment Company Act

82

5.14

Disclosure

82

5.15

Compliance with Laws

82

5.16

[Reserved]

82

5.17

Casualty, Etc

82

5.18

Sanctions Concerns and Anti-Corruption Laws

83

5.19

Responsible Officers

83

5.20

Subsidiaries; Equity Interests

84

5.21

Collateral Representations

84

ARTICLE VI

AFFIRMATIVE COVENANTS

84

6.01

Financial Statements

85

6.02

Certificates; Other Information

87

6.03

Notices

87

6.04

Payment of Obligations

88

6.05

Preservation of Existence, Etc

88

6.06

Maintenance of Properties

88

6.07

Maintenance of Insurance

88

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

ii

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿



--------------------------------------------------------------------------------

 

 

﻿

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

(continued)

﻿

 

Page

﻿

 

 

6.08

Compliance with Laws

89

6.09

Books and Records

89

6.10

Inspection Rights

89

6.11

Use of Proceeds

89

6.12

Material Contracts

89

6.13

[Reserved]

89

6.14

[Reserved]

89

6.15

Further Assurance

89

6.16

Compliance with Environmental Laws

90

6.17

Anti-Corruption Laws

90

6.18

Location of Livestock

90

6.19

Care and Preservation of the Livestock

90

6.20

Customer Loan Documentation

91

6.21

Procedures For Customer Financed Cattle

91

6.22

Covenant to Guarantee Obligations

91

ARTICLE VII

NEGATIVE COVENANTS

91

7.01

Liens

91

7.02

Indebtedness

92

7.03

Investments

93

7.04

Fundamental Changes

93

7.05

Dispositions

93

7.06

Restricted Payments

93

7.07

Change in Nature of Business

94

7.08

Transactions with Affiliates

94

7.09

Burdensome Agreements

94

7.10

Use of Proceeds

94

7.11

Financial Covenants

94

7.12

Capital Expenditures

94

7.13

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes

95

7.14

Sale and Leaseback Transactions

95

7.15

EFR Commodity Swaps

95

7.16

Amendment, Etc. of Indebtedness

95

7.17

Sanctions

95

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

iii

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

 

TABLE OF CONTENTS

(continued)

﻿

 

Page

﻿

 

 

7.18

Anti-Corruption Laws

96

7.19

Waiver of Agister Lien

96

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

96

8.01

Events of Default

96

8.02

Remedies upon Event of Default

99

8.03

Applications of Funds

99

ARTICLE IX

JOINT ADMINISTRATIVE AGENT

100

9.01

Appointment and Authority

100

9.02

Rights as a Lender

101

9.03

Exculpatory Provisions

101

9.04

Reliance by Joint Administrative Agent

102

9.05

Delegation of Duties

103

9.06

Resignation of Joint Administrative Agent

103

9.07

Non-Reliance on Joint Administrative Agent and Other Lenders

105

9.08

No Other Duties, Etc

105

9.09

Joint Administrative Agent May File Proof of Claim; Credit Bidding

106

9.10

Collateral Matters

107

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

108

ARTICLE X

[RESERVED]

108

ARTICLE XI

AMENDMENTS

108

11.01

Amendments, Etc

108

11.02

Notices; Effectiveness; Electronic Communications

110

11.03

No Waiver; Cumulative Remedies; Enforcement

113

11.04

Expenses; Indemnity; Damage Waiver

113

11.05

Payments Set Aside

115

11.06

Successors and Assigns

115

11.07

Treatment of Certain Information; Confidentiality

121

11.08

Right of Setoff

122

11.09

Interest Rate Limitation

122

11.10

Counterparts; Integration; Effectiveness

123

11.11

Survival of Representations and Warranties

123

11.12

Severability

124

11.13

Replacement of Lenders

124

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

iv

﻿

﻿

﻿

﻿

﻿





--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

 

TABLE OF CONTENTS

(continued)

﻿

 

Page

﻿

 

 

11.14

Governing Law; Jurisdiction; Etc

125

11.15

Waiver of Jury Trial

126

11.16

Reserved

126

11.17

No Advisory or Fiduciary Responsibility

126

11.18

Electronic Execution of Assignments and Certain Other Documents

127

11.19

USA PATRIOT Act Notice

127

11.20

Time of the Essence

128

11.21

ENTIRE AGREEMENT

128

11.22

EEA Financial Institutions

128

11.23

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

128

11.24

Borrowing Base Excess

128

11.25

Acknowledgement Regarding Any Supported QFCs

129

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





--------------------------------------------------------------------------------

 

 

iv

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

 

 

SCHEDULES

﻿

 

 

﻿

 

 

Schedule 1.01(a)

Certain Addresses for Notices

 

Schedule 1.01(b)

Initial Commitments and Applicable Percentages

 

Schedule 1.01(c)

Responsible Officers

 

Schedule 1.01(d)

Approved Packers

 

Schedule 5.10

Insurance

 

Schedule 5.20(a)

Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments

 

Schedule 5.20(b)

Borrower Information

 

Schedule 7.01

Existing Liens

 

Schedule 7.02

Existing Indebtedness

 

Schedule 7.03

Existing Investments

 

﻿

 

 

﻿

 

 

EXHIBITS

 

 

﻿

 

 

Exhibit A

Form of Administrative Questionnaire

 

Exhibit B

Form of Assignment and Assumption

 

Exhibit C

Form of Compliance Certificate

 

Exhibit D

Form of Loan Notice

 

Exhibit E

Form of Revolving Note

 

Exhibit F

Form of Secured Party Designation Notice

 

Exhibit G

Form of Swingline Loan Notice

 

Exhibit H

Form of Officer’s Certificate

 

Exhibit I

Forms of U.S. Tax Compliance Certificates

 

Exhibit J

Form of Financial Condition Certificate

 

Exhibit K

Form of Authorization to Share Insurance Information

 

Exhibit L

Form of Notice of Loan Prepayment

 

Exhibit M

Form of Letter of Credit Report

 

Exhibit N

Form of Notice of Additional L/C Issuer

 

﻿

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED

CREDIT AGREEMENT

﻿

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of August 28,
2019, among GREEN PLAINS CATTLE COMPANY LLC, a Delaware limited liability
company (the “Borrower”) the Lenders (defined herein), and BANK OF THE WEST and
ING CAPITAL LLC, as Joint Administrative Agents and BANK OF THE WEST, as
Swingline Lender and ING CAPITAL LLC, as L/C Issuer.

﻿

PRELIMINARY STATEMENTS:

﻿

WHEREAS, the Borrower has requested that the Lenders, the Swingline Lender and
the L/C Issuer make loans and other financial accommodations to the Borrower.

﻿

WHEREAS, the Borrower, the Lenders, the Swingline Lender, the L/C Issuer and the
Joint Administrative Agent are parties to the Credit Agreement dated as of
December 3, 2014, as amended from time to time (the "Existing Agreement").

﻿

WHEREAS, the Lenders, the Swingline Lender and the L/C Issuer have agreed to
make such loans and other financial accommodations to the Borrower on the terms
and subject to the amended and restatement of the Existing Agreement and the
conditions set forth herein.

﻿

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

﻿

﻿

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

﻿

1.01Defined Terms. 

﻿

As used in this Agreement, the following terms shall have the meanings set forth
below:

﻿

"Account" shall mean, individually and collectively as the context so requires,
any and all accounts, chattel paper and general intangibles owed or owing to the
Borrower by Account Debtors, whether now owned or hereafter acquired by the
Borrower, or in which the Borrower may now have or hereafter acquire any
interest.

﻿

“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
the Borrower or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.





1

--------------------------------------------------------------------------------

 

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

﻿

“Aggregate Commitments” means the Commitments of all the Lenders.

﻿

“Agreement” means this Credit Agreement.

﻿

“Applicable Percentage” means (a) in respect of the Revolving Facility, with
respect to any Revolving Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Facility represented by such Revolving
Lender’s Revolving Commitment at such time, subject to adjustment as provided in
Section 2.15.  If the Commitment of all of the Revolving Lenders to make
Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Commitments have expired, then the Applicable Percentage of each Revolving
Lender in respect of the Revolving Facility shall be determined based on the
Applicable Percentage of such Revolving Lender in respect of the Revolving
Facility most recently in effect, giving effect to any subsequent
assignments.  The Applicable Percentage of each Revolving Lender in respect of
the Revolving Facility as set forth opposite the name of such Lender on Schedule
1.01(b) or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

﻿

“Applicable Rate” means, as of Closing Date, rate per annum set forth for Level
4 and from and thereafter, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Three-Month Position
Report Excess), it being understood that the Applicable Rate for (a) Revolving
Loans that are Base Rate Loans shall be the percentage set forth under the
column "Revolving Loans" and "Base Rate", (b) Revolving Loans that are
Eurodollar Rate loans shall be the percentage set forth under the column
"Revolving Loans Eurodollar Rate Loans/LC's" (c) the Letter of Credit Fee shall
be the percentage set forth under the column "Revolving Loans Eurodollar Rate
Loans/LC's", and (d) the Non-Use Fee shall be the percentage set forth under the
column "Non-Use Fee":

﻿

﻿

 

 

 

 

﻿

Three-Month Position Report Excess

Revolving Loans Eurodollar Rate Loans / L/C's

Revolving Loans/Base Rate

Non -Use Fee

Level 1

Less than $10,000,000

2.75%

1.75%

.25%

Level 2

Greater than or equal to $10,000,000, but less than $15,000,000

2.50%

1.50%

.25%

Level 3

Greater than or equal to $15,000,000, but less than $20,000,000

2.25%

1.25%

.20%

Level 4

Greater than or equal to $20,000,000, but less than $35,000,000

2.00%

1.00%

.20%

Level 5

Greater than $35,000,000

1.75%

0.75%

.20%

﻿





2

--------------------------------------------------------------------------------

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Three Month Position Report Excess shall become effective as of the first
Business Day immediately following the date a Borrower Base Certificate is
delivered pursuant to Section 6.02(g) reflecting the Three Month Position Report
Excess provided,  however, that if a Borrower Base Certificate is not delivered
when due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Level 1 shall apply, in each case as the first Business Day
after the date on which such Borrower Base Certificate was required to have been
delivered and in each case shall remain in effect until the first Business Day
following the date on which such Borrower Base Certificate is delivered.  In
addition, at all times while the Default Rate is in effect, the highest rate set
forth in each column of the Applicable Rate shall apply.

Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (b) the initial Borrower Base Certificate is
delivered pursuant to Section 6.02 (g) for the first full three months to occur
following the Closing Date to the Joint Administrative Agent.  Any adjustment in
the Applicable Rate shall be applicable to all Credit Extensions then existing
or subsequently made or issued.

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

﻿

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to the Revolving Facility or holds a
Loan under the Revolving Facility at such time, (b) with respect to the Letter
of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have
been issued pursuant to Section 2.03, the Revolving Lenders and (c) with respect
to the Swingline Sublimit, (i) the Swingline Lender and (ii) if any Swingline
Loans are outstanding pursuant to Section 2.04(a), the Revolving Lenders.

﻿

"Approved Customer" shall mean a person or entity who has signed a promissory
note payable to the Borrower.

﻿

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

﻿

"Approved Location" shall mean a location approved by the Joint Administrative
Agent.

﻿

"Approved Packer" shall mean any person or entity, acceptable to the Joint
Administrative Agent per the attached Schedule 1.01(d) who purchases cattle from
the Borrower.

﻿

“Arranger” means Bank of the West and ING Capital LLC, in their capacity as
joint sole lead arranger and sole bookrunner.

﻿

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Joint Administrative Agent,
in substantially the form of Exhibit B or any other form (including an
electronic documentation form generated by use of an electronic platform)
approved by the Joint Administrative Agent.

﻿





3

--------------------------------------------------------------------------------

 

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

﻿

“Authorization to Share Insurance Information” means the authorization
substantially in the form of Exhibit K (or such other form as required by the
Borrower's insurance companies).

﻿

“Autoborrow Agreement” has the meaning specified in Section 2.04(b).

﻿

“Availability Period” means in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Maturity Date for
the Revolving Facility, (ii) the date of termination of the Revolving
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
Commitment of each Revolving Lender to make Revolving Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02. 

﻿

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

﻿

"Bail-In Legislation" means, with respect to any EEA Member Country Implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

﻿

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of the
West as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime
rate” is a rate set by Bank of the West based upon various factors including
Bank of the West’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate.  Any change in such prime
rate announced by Bank of the West shall take effect at the opening of business
on the day specified in the public announcement of such change.  If the Base
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.

﻿

“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate. 

﻿

"Basis" shall mean, with respect to a commodity, as of the date of calculation,
the difference between the local cash price then being paid for such commodity,
and the futures price of the Futures Contract for such commodity with a maturity
closest to such date.

﻿

"Benchmark Replacement" means the sum of:  (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement



4

--------------------------------------------------------------------------------

 

 

Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than zero, the Benchmark Replacement will be deemed to be zero for the
purposes of this Agreement.

﻿

"Benchmark Replacement Adjustment" means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

﻿

"Benchmark Replacement Conforming Changes" means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of "ABR", the definition of "Interest Period", timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).

﻿

"Benchmark Replacement Date" means the earliest to occur of the following events
with respect to the then-current Benchmark:

﻿

(1)in the case of clause (1) or (2) of the definition of "Benchmark Transition
Event", the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Benchmark permanently or indefinitely ceases to provide the Benchmark; or

﻿

(2)in the case of clause (3) of the definition of "Benchmark Transition Event",
the date of the public statement or publication of information referenced
therein.

﻿

"Benchmark Transition Event" means the occurrence of one or more of the
following events with respect to LIBOR:

﻿

(1)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

﻿

(2)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar



5

--------------------------------------------------------------------------------

 

 

insolvency or resolution authority over the administrator for LIBOR, which
states that the administrator of LIBOR has ceased or will cease to provide LIBOR
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
LIBOR; or

﻿

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.

﻿

"Benchmark Transition Start Date" means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of any Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

﻿

"Benchmark Unavailability Period" means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 3.08 and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 3.08.

﻿

“Borrower” has the meaning specified in the introductory paragraph hereto.

﻿

“Borrower Materials” has the meaning specified in Section 6.02.

﻿

“Borrowing” means a Revolving Borrowing, or a Swingline Borrowing, as the
context may require.

﻿

"Borrowing Base" shall mean the sum of:

(a)Seventy-five percent (75%) of the Value of Eligible Cattle; plus

(b)Seventy-five percent (75%) of the Value of Eligible Inventory; plus

(c)Seventy-five percent (75%) of Eligible Prepaid Feed; plus

(d)Eighty percent (80%) of the Value of Eligible Protected Cattle; plus

(e)Eighty –five percent (85%) of the Value of Eligible Hedged Cattle; plus

(f)Ninety percent (90%) of Eligible EFR Commodity Swaps;

(g)One hundred percent (100%) of Eligible Deposit Accounts; plus





6

--------------------------------------------------------------------------------

 

 

(h)The lesser of one hundred percent (100%) of the principal balance of any
Eligible Customer Note or as of the date of any advance under the Eligible
Customer Note for the acquisition of Customer Cattle seventy-five percent (75%)
of the acquisition cost of the applicable Customer Cattle and thereafter eighty
percent (80%) of the Value of the applicable Customer Cattle plus any Eligible
Customer Hedge Account; plus

(i)One hundred percent (100%) of Eligible Packer Accounts; plus

(j)One hundred percent (100%) of Eligible Feed Accounts; plus

(k)One hundred percent (100%) of Eligible Crop Inputs not to exceed sixty
percent (60%) of Projected Crop Revenue; plus

(l)One hundred percent (100%) of any Eligible Hedge Account; minus

(m)One hundred percent (100%) of all Payables; minus

(n)One hundred percent (100%) of all Undermargined Position; minus

(n)One hundred percent (100%) of Prepaid Transactions; minus

(o)One hundred percent (100%) of any negative net value of any EFR Commodity
Swaps.

"Borrowing Base Certificate" means a certificate in a form as provided by the
Joint Administrative Agent from time to time duly executed by the Borrower.

﻿

"Borrowing Base Excess" means the amount equal to Borrowing Base minus the
Outstanding Amount.

﻿

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Joint Administrative Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan, means any such day that is
also a London Banking Day.

﻿

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). 

﻿

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

﻿

“Cash Collateralize” means, to pledge and deposit with or deliver to the Joint
Administrative Agent, for the benefit of one or more of the L/C Issuers or
Swingline Lender (as applicable) or the Revolving Lenders, as collateral for L/C
Obligations, the Obligations in respect of Swingline Loans, or obligations of
the Revolving Lenders to fund participations in respect of either thereof (as
the context may require), (a) cash or deposit account balances, (b) backstop
letters of credit entered into on terms, from issuers and in amounts
satisfactory to the Joint Administrative Agent and the applicable L/C Issuer,
and/or (c) if the Joint Administrative Agent 



7

--------------------------------------------------------------------------------

 

 

and the applicable L/C Issuer or Swingline Lender shall agree, in their sole
discretion, other credit support, in each case, in Dollars and pursuant to
documentation in form and substance satisfactory to the Joint Administrative
Agent and such L/C Issuer or Swingline Lender (as applicable).  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

﻿

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):

﻿

(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty days (360) days from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

﻿

(b)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than ninety (90)days
from the date of acquisition thereof;

﻿

(c)commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than one hundred eighty (180) days from the date of
acquisition thereof; and

﻿

(d)Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

﻿

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

﻿

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that,  at the time it enters into a Cash Management
Agreement with the Borrower or any Subsidiary, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Cash Management Agreement (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender); provided,  however, that for any of the foregoing to be included as a
“Secured Cash Management Agreement” on any date of determination by the Joint



8

--------------------------------------------------------------------------------

 

 

Administrative Agent, the applicable Cash Management Bank (other than the Joint
Administrative Agent or an Affiliate of the Joint Administrative Agent) must
have delivered a Secured Party Designation Notice to the Joint Administrative
Agent prior to such date of determination.

﻿

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

﻿

“Change in Law” means the occurrence, after the Closing Date, of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

﻿

“Change of Control” means an event or series of events by which GPI no longer
owns at least thirty-five percent (35%) of the Equity Interests of the Borrower.

﻿

“Closing Date” means the date of this Agreement.

﻿

“Code” means the Internal Revenue Code of 1986.

﻿

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the Joint
Administrative Agent for the benefit of the Secured Parties.

﻿

“Collateral Documents” means, collectively, the Security Agreement, the Negative
Pledge, Qualifying Control Agreement, each of the mortgages, collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to the Joint Administrative Agent, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Joint Administrative Agent for the benefit of the Secured Parties.

﻿

“Commitment” means the Revolving Commitment. 

﻿

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

﻿

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

﻿





9

--------------------------------------------------------------------------------

 

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

﻿

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

﻿

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

﻿

"Cost-to-Finish" shall mean (i) the closing (or settlement) price per
hundredweight at which a Futures Contract for delivery of live cattle on the
nearest date that is subsequent to the date on which the cattle are scheduled to
be finished could have been entered into at the close of business on the date of
valuation, plus/minus a premium/discount for the historical average Basis, as
quoted by an independent industry source, and subject to the Joint
Administrative Agent's approval, minus a discount agreed to by the Joint
Administrative Agent, related to the expense of delivering the cattle to a
delivery place specified in the Futures Contract and a discount, if any, for the
difference between the quality and type of the cattle and the quality and type
of live cattle that are the subject of the Futures Contract, times (ii) the
number of hundredweights of the cattle projected by Borrower to be deliverable
when the cattle have been fed to their full finished weight, and then
subtracting from the product so obtained the sum of (x) the aggregate of all
costs and expenses projected, on the basis of market conditions existing on the
date of valuation for feed, medicine, shelter, and all other items of cost or
expense that are customarily incurred to bring the cattle to their full finished
weight, and (y) all other usual and customary costs and expenses projected to be
incurred in connection with the sale and delivery of the cattle.

﻿

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

﻿

“Current Assets” shall mean the current assets of the Borrower as determined in
accordance with GAAP less all amounts due from Affiliates, officers or employees
(except for amounts owed by Affiliates in the ordinary course of business).

﻿

"Current Liabilities"  shall mean the current liabilities of the Borrower as
determined in accordance with generally accepted accounting principles,
including any negative cash balance on the Borrower's financial statement and
Indebtedness for borrowed money under lines of credit with the Lenders used by
the Borrower for working capital purposes but excluding the current portion of
any operating leases.

﻿

"Customer Cattle" shall mean cattle owned by a customer and which cattle are
located at the Borrower's feedlot.

﻿

"Customer Loan Documents" shall mean the note, security agreement and any other
documents executed relating to the Customer Cattle, all in a form acceptable to
the Joint Administrative Agent.

﻿

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium,



10

--------------------------------------------------------------------------------

 

 

rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect.

﻿

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

﻿

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

﻿

"Defaulting Lender" means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Joint Administrative Agent and the Borrower in writing that such
failure is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Joint Administrative Agent, the L/C Issuer,
the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Joint Administrative Agent, the L/C Issuer or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender's obligation to fund a
Loan hereunder and states that such position is based on such Lender's
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Joint Administrative Agent or the
Borrower, to confirm in writing to the Joint Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Joint
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has other than via an Undisclosed Administration, (i) become
the subject of a proceeding under any Debtor Relief Law, (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Joint
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above, and the effective date of such status, shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.15(b)) as of the date
established therefor by the Joint Administrative Agent in a written notice of
such determination , which shall be delivered by the Joint Administrative Agent
to the Borrower,



11

--------------------------------------------------------------------------------

 

 

the L/C Issuer, the Swingline Lender and each other Lender promptly following
such determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

﻿

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
the Borrower or Subsidiary (or the granting of any option or other right to do
any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition.

﻿

“Dollar” and “$” mean lawful money of the United States.

﻿

"Early Opt-in Election" means the occurrence of:

(1)(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 3.08, are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace LIBOR, and

(2)(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

"EFR Commodity Swap" shall mean a Swap Contract providing for a Commodity Swap
in the nature of an exchange for risk.

﻿

"Eligible Account" shall mean, at any time, the gross amount, less returns,
discounts, credits or offsets of any nature, of the Accounts owing to the
Borrower by an Account Debtor, but excluding the following:





12

--------------------------------------------------------------------------------

 

 

﻿

(i)Accounts which have not been paid in full within 10 days from the date
payment was due or 40 days from the original date of invoice, whichever is less.

﻿

(ii)Accounts which are subject to dispute, counterclaim or setoff.

﻿

(iii)Accounts with respect to which the goods have not been shipped, or the
services have not been rendered, to the Account Debtor.

﻿

(iv)Accounts with respect to which the Joint Administrative Agent, in its sole
discretion, deems the creditworthiness or financial condition of the Account
Debtor to be unsatisfactory and has notified Borrower of the same.

﻿

(v)Accounts of any Account Debtor who has filed or had filed against it a
petition in bankruptcy, or an application for relief under any provision of any
state or federal bankruptcy, insolvency or debtor-in-relief acts; or who has had
appointed a trustee, custodian or receiver for the assets of such Account
Debtor; or who has made an assignment for the benefit of creditors or has become
insolvent or fails generally to pay its debts (including its payrolls) as such
debts become due.

﻿

(vi)Accounts arising from cash sales or from collect on delivery sales of
inventory.

﻿

(vii)Accrued finance charges on Accounts, exclusive of customer finance notes
receivable.

﻿

(viii)any Account which represents an obligation of an account debtor located in
a foreign country except Mexico or Canada.

﻿

(ix)any Account which arises from the sale or lease to, or performance of
services for, or represents an obligation of, an employee, affiliate, parent, or
subsidiary of GPI or the Borrower, except for any Account, with an affiliate
approved by the Joint Administrative Agent, on normal and customary terms and
provisions.

﻿

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

﻿

"Eligible Cattle" shall mean cattle owned by the Borrower located in any
Approved Location.

﻿

"Eligible Crop Inputs" shall mean the costs and expenses incurred in the
production of crops by the Borrower.

﻿

"Eligible Customer Hedge Account" shall mean the net liquidation value in any
Hedging Agreement of any Approved Customer relating to such Approved Customer's
Customer Cattle.

﻿

"Eligible Customer Notes" shall consist solely of notes of an Approved Customer
payable to the Borrower that have been created for the acquisition, feeding and
care of Customer Cattle, including any related Eligible Customer Hedge Account.





13

--------------------------------------------------------------------------------

 

 

"Eligible Deposit Account" shall mean a deposit account maintained by the
Borrower with the Bank of the West.

﻿

"Eligible EFR Commodity Account" shall mean the net liquidation value of any EFR
Commodity Account subject to a Qualifying Control Agreement.

﻿

"Eligible Feed Accounts" shall mean an Eligible Account relating to the sale of
Eligible Inventory to a feedlot customer of the Borrower which is secured by an
agister's lien.

﻿

"Eligible Hedge Accounts" shall mean the net liquidation value in any Hedging
Agreement, subject to a Qualifying Control Agreement of the Borrower relating to
cattle or Inventory consisting of grain.

﻿

"Eligible Hedged Cattle" shall mean Eligible Cattle subject which are
subject  to an appropriate futures contract sold on the Chicago Mercantile
Exchange for the month the cattle are projected to be sold; or the cattle are
contracted and priced with an Approved Packer; or the Cattle are subject to an
EFR Commodity Swap.

﻿

"Eligible Inventory" shall mean any inventory of feed for Livestock and
veterinary supplies, but excluding:

(i)inventory which is not owned by the Borrower free and clear of all security
interests, liens, encumbrances, or claims of any third party;

(ii)inventory which is not permanently located at the Borrower's feed yard;

(iii)inventory which the Joint Administrative Agent, in its sole discretion,
deems to be obsolete, unsalable, damaged, defective, or unfit as livestock feed
or veterinary supplies.

﻿

"Eligible Packer Account" shall mean an Eligible Account owed by an Approved
Packer.

﻿

"Eligible Prepaid Feed" shall mean the amount paid by the Borrower to a seller
of feed to be delivered to the Borrower at a future date, unless the seller is
unacceptable to the Joint Administrative Agent, and Joint Administrative Agent
has notified Borrower of the same.

﻿

"Eligible Protected Cattle" shall mean Eligible Cattle which are subject to
appropriate put options  purchased on the Chicago Mercantile Exchange for the
month the cattle are projected to be sold and the strike price of the put option
is no less than 90% of the corresponding Chicago Mercantile Exchange futures
contract price.

﻿

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

﻿

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower



14

--------------------------------------------------------------------------------

 

 

or any of their respective Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

﻿

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

﻿

“ERISA” means the Employee Retirement Income Security Act of 1974.

﻿

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

﻿

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA;  (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon  the
Borrower or any ERISA Affiliate or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

﻿

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

﻿

“Eurodollar Rate” means:

﻿

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or



15

--------------------------------------------------------------------------------

 

 

successor rate which rate is approved by the Joint Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the Joint
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two (2) Business Days prior to the commencement
of such Interest Period, for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and 

﻿

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day;

﻿

provided that:  (i) to the extent a comparable or successor rate is approved by
the Joint Administrative Agent in connection herewith, the approved rate shall
be applied in a manner consistent with market practice; provided,  further that
to the extent such market practice is not administratively feasible for the
Joint Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Joint Administrative Agent and (ii) if
the Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

﻿

Notwithstanding the foregoing, for purposes of this Agreement, the Eurodollar
Rate shall in no event be less than 0% at any time.

﻿

“Eurodollar Rate Loan” means a Revolving Loan  that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

﻿

“Event of Default” has the meaning specified in Section 8.01.  

﻿

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
 (a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA. 

﻿

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated



16

--------------------------------------------------------------------------------

 

 

or expired (other than Letters of Credit as to which other arrangements with
respect thereto satisfactory to the Joint Administrative Agent and the L/C
Issuer shall have been made).

﻿

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

﻿

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

﻿

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of the West on such day on such transactions as
determined by the Joint Administrative Agent.  If the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

﻿

"Federal Reserve Bank of New York's Website" means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

﻿

“Fee Letter” means the letter agreement, dated July 12, 2019, between the
Borrower and the Joint Administrative Agent.

﻿

"Food Security Act" shall mean the Food Security Act of 1985, & U.S.C. §131, as
amended, and the regulations promulgated thereunder.

﻿

"Food Security Act Notices and Acknowledgements" shall mean a notice to and
acknowledgement by any Approved Packer in a form as provided by the Lender.

﻿

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

﻿

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

﻿

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such



17

--------------------------------------------------------------------------------

 

 

Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders or Cash Collateralized in accordance with the terms hereof.

﻿

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

﻿

"Futures Contract" shall mean a contract for the future sale of any commodity
that has been entered into by the Borrower through the Chicago Board of Trade,
the Chicago Mercantile Exchange, the Kansas City Board of Trade, or the New York
Mercantile Exchange.

﻿

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

﻿

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or the
European Central Bank).

﻿

"GPI" means Green Plains Inc.

﻿

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (g)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).  The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the



18

--------------------------------------------------------------------------------

 

 

maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

﻿

"Guarantors" means, collectively the Subsidiaries of the Borrower as are or may
from time to time execute and deliver a Guaranty.

﻿

"Guaranty" means a guaranty in form and substance acceptable to the Joint
Administrative Agents duly executed by any Guarantor.

﻿

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

﻿

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, at the time it enters into a Swap Contract not prohibited under Section
7.02, is a Lender or an Affiliate of a Lender, in its capacity as a party to
such Swap Contract (even if such Person ceases to be a Lender or such Person’s
Affiliate ceased to be a Lender); provided, in the case of a Secured Hedge
Agreement with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Hedge Bank only through the stated termination
date (without extension or renewal) of such Secured Hedge Agreement and provided
further that for any of the foregoing to be included as a “Secured Hedge
Agreement” on any date of determination by the Joint Administrative Agent, the
applicable Hedge Bank (other than the Joint Administrative Agent or an Affiliate
of the Joint Administrative Agent) must have delivered a Secured Party
Designation Notice to the Joint Administrative Agent prior to such date of
determination.

﻿

"Hedging Agreement"  shall mean any agreement to enable the Borrower to fix or
limit or enable the Borrower to limit the market risk of holding Eligible Cattle
in the cash or futures market.

﻿

“Honor Date” has the meaning set forth in Section 2.03(c).

﻿

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

﻿

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

﻿

(b)the maximum amount of all direct or contingent obligations of such Person
arising under standby letters of credit  and similar instruments;

(c)net obligations of such Person under any Swap Contract;

﻿

(d)all obligations  of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than sixty (60) days after the date on
which such trade account was created);

﻿





19

--------------------------------------------------------------------------------

 

 

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

﻿

(f)all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

﻿

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

﻿

(h)all Guarantees of such Person in respect of any of the foregoing.

﻿

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  

﻿

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

﻿

“Indemnitees” has the meaning specified in Section 11.04(b). 

﻿

“Information” has the meaning specified in Section 11.07.

﻿

“Intellectual Property” has the meaning set forth in the Security Agreement.

﻿

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Revolving Facility under which such Loan was made; provided,  however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three (3) months, the
respective dates that fall every three (3) months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan or Swingline Loan, the last Business Day of each calendar quarter and
the Maturity Date of the Facility under which such Loan was made (with Swingline
Loans being deemed made under the Revolving Facility for purposes of this
definition).

﻿

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date [one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrower in its Loan Notice, or such other period that is twelve months
or less requested by the Borrower and consented to by all of the Lenders;
 provided that:

﻿





20

--------------------------------------------------------------------------------

 

 

(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

﻿

(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

﻿

(c)no Interest Period shall extend beyond the Maturity Date of the Revolving
Facility under which such Loan was made.

﻿

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

﻿

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.

﻿

“IRS” means the United States Internal Revenue Service.

﻿

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

﻿

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

﻿

“Joint Administrative Agent” means Bank of the West and ING Capital LLC, in its
capacity as Joint Administrative Agents under any of the Loan Documents, or any
successor Joint Administrative Agents.

﻿

“Joint Administrative Agent’s Office” means the  address and, as appropriate,
account as set forth on Schedule 1.01(a), or such other address or account as
the Joint Administrative Agents may from time to time notify the Borrower and
the Lenders.

“Joint Administrative Questionnaire” means a Joint Administrative Questionnaire
in substantially the form of Exhibit A or any other form approved by the Joint
Administrative Agent.

﻿





21

--------------------------------------------------------------------------------

 

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

﻿

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage. 

﻿

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. 

﻿

“L/C Commitment” means, as to each L/C Issuer, its obligation to issue Letters
of Credit to the Borrower pursuant to Section 2.03 in an aggregate principal
amount at any one time outstanding not to exceed $10,000,000, as such amount may
be adjusted from time to time in accordance with this Agreement.

﻿

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

﻿

“L/C Issuer” means with respect to a particular Letter of Credit, (a) each L/C
Issuer in its capacity as issuer of such Letter of Credit[s], or any successor
issuer thereof, or such other Lender selected by the Borrower pursuant to
Section 2.03(l) from time to time to issue such Letter of Credit (provided that
no Lender shall be required to become an L/C Issuer pursuant to this subclause
(b) without such Lender's consent), or any successor issuer thereof or (c) any
Lender selected by the Borrower (with the prior consent of the Administrative
Agent) to replace a Lender who is a Defaulting Lender at the time of such
Lender's appointment as an L/C Issuer (provided that no Lender shall be required
to become an L/C Issuer pursuant to this subclause (c) without such Lender's
consent), or any successor issuer thereof.

﻿

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings).  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

﻿

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender. 

﻿

“Lending Office” means, as to either Joint Administrative Agent, the L/C Issuer
or any Lender, the office or offices of such Person described as such in such
Person’s Administrative Questionnaire, or such other office or offices as such
Person may from time to time notify the



22

--------------------------------------------------------------------------------

 

 

Borrower and the Joint Administrative Agent;  which office may include any
Affiliate of such Person or any domestic or foreign branch of such Person or
such Affiliate.

﻿

“Letter of Credit” means any standby letter of credit issued hereunder. 

﻿

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer

﻿

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next preceding Business Day).

﻿

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

﻿

“Letter of Credit Report” means a certificate substantially the form of Exhibit
M or any other form approved by the Joint Administrative Agent.

﻿

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $10,000,000 and (b) the Revolving Facility.  The Letter of Credit Sublimit
is part of, and not in addition to, the Revolving Facility.

﻿

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

﻿

"LIBOR Daily Floating Rate"" shall mean a fluctuating rate of interest as of and
adjusted on each Business Day, that is equal, from time to time, to a rate per
annum equal to the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other person or entity that takes over the
administration of such rate) for deposits in U.S. dollars with a term equivalent
to one month appearing on the applicable page or screen at Bloomberg.com (or, in
the event such rate does not appear on a Bloomberg.com page or screen, on the
appropriate page or screen of such other information service that publishes such
rate as shall be selected by the Joint Administrative Agent from time to time in
its reasonable discretion) at approximately 11:00 a.m., London time on that day
(or, if such day is not a Business Day, the immediately preceding Business Day);
provided that in no event shall the LIBOR Daily Floating Rate be less than zero;
and provided further, that the LIBOR Daily Floating Rate may be adjusted from
time to time in the Joint Administrative Agent's discretion for reserve
requirements, deposit insurance assessment rates, and other regulatory costs on
that day or, if such day is not a Business Day, the immediately preceding
Business Day.

﻿

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

﻿

"Livestock" shall mean any cattle of the Borrower.

﻿

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or a Swingline Loan.

﻿





23

--------------------------------------------------------------------------------

 

 

"Loan Documents" means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Fee Letter, (e) any Guaranty, (f) any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.14, (g) the Autoborrow Agreement and (h) the Negative Pledge.

﻿

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit D or
such other form as may be approved by the Joint Administrative Agent  (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Joint Administrative Agent), appropriately completed and signed
by a Responsible Officer of the Borrower.

﻿

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

﻿

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
or the Borrower and its Subsidiaries taken as a whole; (b) a material impairment
of the rights and remedies of the Joint Administrative Agent or any Lender under
any Loan Document, or of the ability of the Borrower to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the
Borrower of any Loan Document to which it is a party.

﻿

“Material Contract” means, with respect to any Person, each contract or
agreement (a) to which such Person is a party involving aggregate consideration
payable to or by such Person of $200,000 or more in any year or (b) otherwise
material to the business, condition (financial or otherwise), operations,
performance, properties or prospects of such Person or (c) any other contract,
agreement, permit or license, written or oral, of the Borrower and its
Subsidiaries as to which the breach, nonperformance, cancellation or failure to
renew by any party thereto, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

﻿

"Maturity Date" means August 31, 2024,  provided,  however, that, in each case,
if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 105% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
 (a)(ii) or (a)(iii), an amount equal to 105% of the Outstanding Amount of all
L/C Obligations, and (c) otherwise, an amount determined by the Joint
Administrative Agent and the L/C Issuer in their sole discretion.

﻿

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

﻿

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

﻿





24

--------------------------------------------------------------------------------

 

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

﻿

"Negative Pledge" means a negative pledge on certain real estate of the Borrower
as heretofore or hereafter provided by the Borrower to the Joint Administrative
Agent in form and substance acceptable to the Joint Administrative Agent.

﻿

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

﻿

“Note” means a Swingline Note or a Revolving Note, as the context may require.

﻿

“Notice of Additional L/C Issuer” means a certificate substantially the form of
Exhibit N or any other form approved by the Joint Administrative Agent.

﻿

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit L or such other form as may
be approved by the Joint Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Joint Administrative Agent), appropriately completed and signed by a
Responsible Officer. 

﻿

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
the Borrower or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

﻿

"OCI" means the accumulated amount of other comprehensive income, as set forth
in the most recent Compliance Certificate, related to any Hedging Agreement with
respect to Eligible Cattle, as such OCI may be adjusted by the Joint
Administrative Agents from time to time.

﻿

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

﻿

“Officer’s Certificate” means a certificate substantially the form of Exhibit H
or any other form approved by the Joint Administrative Agent.

﻿

"One-Month Position Report Excess" means the amount on the Borrowing Base
Certificate reflecting the Borrowing Base Excess/(Deficit), as determined by the
Joint Administrative Agent.

﻿

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the



25

--------------------------------------------------------------------------------

 

 

certificate or articles of formation or organization and operating agreement or
limited liability company agreement (or equivalent or comparable documents with
respect to any non-U.S. jurisdiction); (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction)
and (d) with respect to all entities, any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization (or equivalent or comparable documents with
respect to any non-U.S. jurisdiction).

﻿

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

﻿

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

﻿

“Outstanding Amount” means (a) with respect to  Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of  Revolving
Loans and Swingline Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

﻿

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

﻿

"Payables" means all trade payables of the Borrower.

﻿

“PBGC” means the Pension Benefit Guaranty Corporation.

﻿

“Pension Act” means the Pension Protection Act of 2006.

﻿

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

﻿

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any



26

--------------------------------------------------------------------------------

 

 

ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.

﻿

"Permitted Distributions" means an amount not to exceed ninety percent (90%) of
pretax income, one hundred percent (100%) of negative pretax income, plus
depreciation, plus capital contributions, minus Capital Expenditures, minus term
debt payments.

﻿

“Permitted Liens” has the meaning set forth in Section 7.01.

﻿

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary
(c) Dispositions of accounts receivable in connection with the collection or
compromise thereof; (d) licenses, sublicenses, leases or subleases granted to
others not interfering in any material respect with the business of the Borrower
and its Subsidiaries; and (e) the sale or disposition of Cash Equivalents for
fair market value.

﻿

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

﻿

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

﻿

“Platform” has the meaning specified in Section 11.02.

﻿

"Prepaid Transactions" means the amount equal to any prepayment by customers of
the Borrower for feed or other goods or services provided by the Borrower.

﻿

"Projected Crop Revenue" shall mean the projected revenue from the sale of crops
(including program payments).

﻿

“Public Lender” has the meaning specified in Section 11.02.

“Qualifying Control Agreement” means an agreement, among the Borrower, a
depository institution, securities intermediary, commodity broker or Hedge Bank
and the Joint Administrative Agent, which agreement is in form and substance
acceptable to the Joint Administrative Agent and which provides the Joint
Administrative Agent with “control” (as such term is used in Article 9 of the
UCC) over the deposit account(s),  securities account(s), investment property or
such interests covered by a Swap Contract as described therein or as otherwise
acceptable to the Joint Administrative Agents.

﻿

“Recipient” means the Joint Administrative Agent, any Lender, the L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder.

﻿

“Reduction Amount” has the meaning set forth in Section 2.05(b)(viii).

﻿

“Register” has the meaning specified in Section 11.06(c).

﻿





27

--------------------------------------------------------------------------------

 

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

﻿

"Relevant Governmental Body" means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

﻿

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

﻿

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swingline Loan at any time an Autoborrow Agreement is not in effect, a Swingline
Loan Notice.

﻿

“Required Lenders” means, at any time, at least two (2) Lenders having Total
Credit Exposures representing at least 51% of the Total Credit Exposures of all
Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time; provided that, the
amount of any participation in any Swingline Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination.

﻿

“Resignation Effective Date” has the meaning set forth in Section 9.06.

﻿

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of the Borrower and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the Borrower so designated by any of the foregoing officers in a
notice to the Joint Administrative Agent or any other officer or employee of the
Borrower designated in or pursuant to an agreement between the Borrower and the
Joint Administrative Agent.  Any document delivered hereunder that is signed by
a Responsible Officer of the Borrower shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part the Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of the Borrower. To the extent requested by the
Joint Administrative Agent, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Joint Administrative Agent,
appropriate authorization documentation, in form and substance satisfactory to
the Joint Administrative Agent.

﻿

“Restricted Payment” means (a) any dividend or other distribution (including
without limitation Permitted Distributions), direct or indirect, on account of
any shares (or equivalent) of any class of Equity Interests of the Borrower or
any of its Subsidiaries, now or hereafter outstanding, and (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding.

﻿





28

--------------------------------------------------------------------------------

 

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to Section
2.01.

﻿

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01(b)
under the caption “Revolving Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. 

﻿

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

﻿

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

﻿

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.

﻿

“Revolving Loan” has the meaning specified in Section 2.01.

﻿

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit E.

﻿

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

﻿

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Borrower or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

﻿

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

﻿

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

﻿

“Secured Cash Management Agreement” means any Cash Management Agreement between
the Borrower and any Cash Management Bank.

﻿





29

--------------------------------------------------------------------------------

 

 

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract not prohibited under Section 7.02 between the
Borrower and any of its Subsidiaries and any Hedge Bank.

﻿

“Secured Obligations” means all Obligations and all Additional Secured
Obligations.

“Secured Parties” means, collectively, the Joint Administrative Agent, the
Lenders the L/C Issuer, the Hedge Banks, the Cash Management Banks, the
Indemnitees and each co-agent or sub-agent appointed by the Joint Administrative
Agent from time to time pursuant to Section 9.05.

﻿

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit F.

﻿

“Security Agreement” means the security and pledge agreement, dated as of
December 3, 2014, executed in favor of the Joint Administrative Agent by the
Borrower.

﻿

"SOFR" with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York's Website.

﻿

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

﻿

“Subordinated Debt” means  Indebtedness incurred by the Borrower which by its
terms (a) is subordinated in right of payment to the prior payment of the
Obligations and (b) contains other terms, including without limitation,
standstill, interest rate, maturity and amortization, and insolvency-related
provisions, in all respects reasonably acceptable to the Joint Administrative
Agent

﻿

“Subordinated Debt Documents” means  all  agreements (including without
limitation intercreditor agreements, instruments and other documents) pursuant
to which Subordinated Debt has been or will be issued or otherwise setting forth
the terms of any Subordinated Debt.

﻿

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.





30

--------------------------------------------------------------------------------

 

 

﻿

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

﻿

“Swap Obligations” means with respect to any Borrower any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

﻿

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

﻿

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

﻿

“Swingline Lender” means Bank of the West in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

﻿

“Swingline Loan” has the meaning specified in Section 2.04(a).

﻿

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit G or such
other form as approved by the Joint Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Joint Administrative Agent pursuant), appropriately completed and signed by
a Responsible Officer of the Borrower.

﻿

"Swingline Sublimit" means an amount equal to the lesser of (a) $20,000,000 and
(b) the Revolving Facility.  The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.

﻿

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds  but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.





31

--------------------------------------------------------------------------------

 

 

﻿

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

﻿

"Tangible Net Worth" means the excess of the total assets of the Borrower over
the total liabilities of the Borrower exclusive of OCI, where total assets and
total liabilities each to be determined in accordance with GAAP consistent with
those applied in the preparation of Borrower's opening balance sheet referred to
in Section 5.05 excluding, however, from the determination of total assets:  (i)
goodwill, organizational expenses, research and development expenses,
trademarks, trade names, copyrights, patents, patent applications, licenses and
rights in any thereof, and other similar intangibles; (ii) treasury stock; (iii)
securities that are not readily marketable; (iv) cash held in a sinking or other
analogous fund established for the purpose of redemption, retirement, or
prepayment of capital stock; (v) any write up in the book value of any asset
resulting from a revaluation thereof subsequent to the date first above written;
and (vi) any items not included in clauses (i) through (v) above that are
treated as intangibles in conformity with GAAP.

﻿

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other changes
imposed by any Government Authority, including any interest, additions to tax or
penalties applicable thereto.

﻿

"Term SOFR" means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

﻿

"Three-Month Position Report Excess" means, as of the date the Applicable Margin
is set, the average of the One-Month Position Report Excess for each of the
three months preceding the previous calendar month as set forth in any
applicable Borrowing Base Certificate, as adjusted or revised by the Joint
Administrative Agent from time to time.

﻿

"Threshold Amount" means $200,000.

﻿

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure

﻿

"Total Debt" means the Indebtedness of the Borrower.

﻿

"Total Debt to Tangible Net Worth" means the ratio of Total Debt to Tangible Net
Worth.

﻿

"Total Revolving Credit Exposure" means, as to any Revolving Lender at any time,
the unused Commitments and Revolving Exposure of such Revolving Lender at such
time.

﻿

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.

﻿

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.





32

--------------------------------------------------------------------------------

 

 

﻿

“UCC” means the Uniform Commercial Code as in effect in the State of Nebraska;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Delaware, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

﻿

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

﻿

"Unadjusted Benchmark Replacement" means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

﻿

"Undermargined Position"  means the amount by which the balance of any Eligible
Customer Note exceeds eighty percent (80%) Value of the Customer Cattle related
to such Eligible Customer Note.

﻿

"Undisclosed Administration" means in relation to a Lender or its direct or
indirect parent company the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regular under or based on the law in the country
where such person is subject to home jurisdiction supervision if applicable law
required that such appointment is not to be publicly disclosed.

﻿

“United States” and “U.S.” mean the United States of America.

﻿

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

﻿

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

﻿

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

﻿

"Value" shall mean with respect to (i) Eligible Inventory consisting of feed,
the bid for such Eligible Inventory from a prospective purchaser of such
Eligible Inventory within the general location of Borrower, and Eligible
Inventory consisting of veterinary supplies, at cost; (ii) Eligible Cattle,
Eligible Protected Cattle, Eligible Hedged Cattle, and Customer Cattle, at the
Joint Administrative Agent's sole discretion, either (x) the current weight of
such cattle multiplied by the current market price, as quoted by Cattle Fax or
another independent and reliable source acceptable to the Joint Administrative
Agent, (y) at Cost-to-Finish, or (z) otherwise such value as determined by the
Joint Administrative Agent; and (iii) Eligible Outside Cattle, at the Joint
Administrative Agent's sole discretion, either (x) the current weight of such
cattle multiplied by the current market price, as quoted by Cattle Fax or
another independent and reliable source acceptable to the Joint Administrative
Agent, or (y) at cost.

﻿

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.





33

--------------------------------------------------------------------------------

 

 

﻿

"Working Capital" means Current Assets, minus OCI and minus Current Liabilities.

﻿

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

﻿

1.02Other Interpretive Provisions. 

﻿

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

﻿

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including the Loan Documents and any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, modified, extended, restated, replaced or
supplemented from time to time (subject to any restrictions on such amendments,
supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “hereto,” “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. 

﻿

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

﻿

1.03Accounting Terms. 

﻿

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios



34

--------------------------------------------------------------------------------

 

 

and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Borrower's financial statements, except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

﻿

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Joint Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Joint Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. 

﻿

1.04Rounding. 

﻿

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

﻿

1.05Times of Day. 

﻿

Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).

﻿

1.06Letter of Credit Amounts.

﻿

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be  the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be  the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

﻿

1.07UCC Terms. 

﻿

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. 



35

--------------------------------------------------------------------------------

 

 

Subject to the foregoing, the term “UCC” refers, as of any date of
determination, to the UCC then in effect.

﻿

﻿

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

﻿

2.01Loans.

﻿

Revolving Borrowings.  Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower, in Dollars, from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Revolving Borrowing, (i) the
Total Revolving Outstandings shall not exceed the lesser of the Revolving
Facility or the Borrowing Base, and (ii) the Revolving Exposure of any Lender
shall not exceed such Revolving Lender’s Revolving Commitment.  Within the
limits of each Revolving Lender’s Revolving Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow Revolving Loans, prepay
under Section 2.05, and reborrow under this Section 2.01.  Revolving Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

﻿

2.02Borrowings, Conversions and Continuations of Loans.

﻿

(a)Notice of Borrowing.  Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Joint Administrative Agent, which may
be given by: (A) telephone or (B) a Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Joint Administrative
Agent of a Loan Notice.  Each such Loan Notice must be received by the Joint
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans  or of any conversion of Eurodollar Rate Loans  to Base
Rate Loans,  and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided,  however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one (1), two (2), three (3) or six (6)
months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Joint Administrative Agent not later
than 11:00 a.m. (i) four (4) Business Days prior to the requested date of such
Borrowing, conversion or continuation whereupon the Joint Administrative Agent
shall give prompt notice to the Lenders of such request and determine whether
the requested Interest Period is acceptable to all of them.  Not later than
11:00 a.m., (i) three (3) Business Days before the requested date of such
Borrowing, conversion or continuation, the Joint Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders.  Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(b), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of  $100,000 in excess hereof .  Each Loan Notice and each
telephonic notice shall specify (A) the Revolving Facility and whether the
Borrower is requesting a



36

--------------------------------------------------------------------------------

 

 

Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Loans, as the case may be, under the Revolving  Facility, (B) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (C) the principal amount of Loans to be borrowed,
converted or continued, (D) the Type of Loans to be borrowed or to which
existing Loans are to be converted, and (E) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.  Notwithstanding
anything to the contrary herein, a Swingline Loan may not be converted to a
Eurodollar Rate Loan. 

﻿

(b)Advances.  Following receipt of a Loan Notice for the Revolving Facility, the
Joint Administrative Agent shall promptly notify each Appropriate Lender of the
amount of its Applicable Percentage under the Revolving Facility of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Joint Administrative Agent shall notify each
Appropriate Lender of the details of any automatic conversion to Base Rate
Loans  described in Section 2.02(a).  In the case of a Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the Joint
Administrative Agent in immediately available funds at the Joint Administrative
Agent’s Office not later than 1:00 p.m.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Joint Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Joint Administrative Agent either by (i) crediting the account of the Borrower
on the books of Bank of the West with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Joint Administrative Agent by the Borrower;
provided,  however, that if, on the date a Loan Notice with respect to a
Revolving Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.

﻿

(c)Eurodollar Rate Loans.  Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan.  During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the outstanding Eurodollar Rate Loans  be converted
immediately to Base Rate Loans. 

﻿

(d)Notice of Interest Rates. The Joint Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Joint
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of the West’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

﻿





37

--------------------------------------------------------------------------------

 

 

(e)Interest Periods. After giving effect to all Revolving Borrowings, all
conversions of Revolving Loans from one Type to the other, and all continuations
of Revolving Loans as the same Type, there shall not be more than ten (10)
Interest Periods in effect in respect of the Revolving Facility.

﻿

2.03Letters of Credit.

﻿

(a)The Letter of Credit Commitment.

﻿

(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit  in Dollars  for the account of the Borrower, and to amend  Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower  and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the Revolving Facility, (y) the
Revolving Exposure of any Revolving Lender shall not exceed such Lender’s
Revolving Commitment, and (z) the Outstanding Amount of the L/C Obligations 
shall not exceed the Letter of Credit Sublimit;  provided,  further, that after
giving effect to all L/C Credit Extensions, the aggregate Outstanding Amount of
all L/C Obligations of any L/C Issuer shall not exceed such L/C Issuer’s L/C
Commitment.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. 

﻿

(ii)The L/C Issuer shall not issue any Letter of Credit if:

﻿

(A)the expiry date of the requested Letter of Credit would occur more than
twelve (12) months after the date of issuance, unless the Required Lenders have
approved such expiry date; or

﻿

(B)the expiry date of the requested Letter of Credit  would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

﻿

(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if: 

﻿

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law)



38

--------------------------------------------------------------------------------

 

 

from any Governmental Authority with jurisdiction over the L/C Issuer shall
prohibit, or request that the L/C Issuer refrain from, the issuance of letters
of credit generally or the Letter of Credit  in particular or shall impose upon
the L/C Issuer with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which the L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the L/C Issuer in good faith deems material to it;

﻿

(B)the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit  generally;

﻿

(C)except as otherwise agreed by the Joint Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $500,000;

﻿

(D)the Letter of Credit is to be denominated in a currency other than Dollars;

﻿

(E)any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Revolving Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.14(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

﻿

(F)the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

﻿

﻿

(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

﻿

(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

﻿

(vi)The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Joint Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to



39

--------------------------------------------------------------------------------

 

 

such Letters of Credit as fully as if the term “Joint Administrative Agent” as
used in Article IX included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

﻿

(b)Procedures for Issuance and Amendment of Letters of Credit    

﻿

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Joint Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by fax transmission, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Joint Administrative Agent not later than 11:00
a.m. at least two (2) Business Days (or such later date and time as the Joint
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer:  (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the
amount  thereof denominated in Dollars; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (1)
the Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may require.  Additionally, the
Borrower shall furnish to the L/C Issuer and the Joint Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Joint Administrative Agent may require.

﻿

(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Joint Administrative Agent (by telephone or in writing)
that the Joint Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the Joint
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Revolving Lender, the Joint Administrative Agent or the
Borrower, at least one (1) Business Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each



40

--------------------------------------------------------------------------------

 

 

Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Lender’s Applicable Revolving Percentage times the amount of such
Letter of Credit.

﻿

(iii)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Joint
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

﻿

(c)Drawings and Reimbursements; Funding of Participations. 

﻿

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Joint Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit  (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the Joint
Administrative Agent  in an amount equal to the amount of such drawing .    If
the Borrower fails to so reimburse the L/C Issuer by such time, the Joint
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing  (the “Unreimbursed Amount”), and
the amount of such Revolving Lender’s Applicable Revolving Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a
Revolving Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice).  Any notice given by the L/C Issuer or the Joint Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

﻿

(ii)Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Joint Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer at the
Joint Administrative Agent’s Office  in an amount equal to its Applicable
Revolving Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Joint Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount.  The Joint Administrative Agent shall remit
the funds so received to the L/C Issuer.

﻿

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall



41

--------------------------------------------------------------------------------

 

 

bear interest at the Default Rate.  In such event, each Revolving Lender’s
payment to the Joint Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section.

﻿

(iv)Until each Revolving Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Revolving
Percentage of such amount shall be solely for the account of the L/C Issuer.

﻿

(v)Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

﻿

(vi)If any Revolving Lender fails to make available to the Joint Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Joint Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the [greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation], plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the L/C Issuer submitted to any Revolving Lender
(through the Joint Administrative Agent) with respect to any amounts owing under
this Section 2.03(c)(vi) shall be conclusive absent manifest error.

﻿

(d)Repayment of Participations.

﻿

(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C



42

--------------------------------------------------------------------------------

 

 

Advance in respect of such payment in accordance with Section 2.03(c), if the
Joint Administrative Agent receives for the account of the L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Joint Administrative Agent), the Joint
Administrative Agent will distribute to such Lender its Applicable Revolving
Percentage thereof in the same funds as those received by the Joint
Administrative Agent.

﻿

(ii)If any payment received by the Joint Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Joint Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Percentage thereof on demand of the Joint
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

﻿

(e)Obligations Absolute.  The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

﻿

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

﻿

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement or by such Letter of Credit,
the transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;

﻿

(iii)any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

﻿

(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice the Borrower;

﻿

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

﻿





43

--------------------------------------------------------------------------------

 

 

(vi)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

﻿

(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

﻿

(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

﻿

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

﻿

(f)Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Joint Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Joint Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer shall be liable or responsible for any of the matters
described in Section 2.03(e);  provided,  however, that anything in such clauses
to the contrary notwithstanding, the Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves, as determined by a
final nonappealable judgment of a court of competent jurisdiction, were caused
by the L/C



44

--------------------------------------------------------------------------------

 

 

Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight or time draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring, endorsing or assigning or purporting to transfer, endorse or
assign a Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason.  The L/C Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

﻿

(g)Applicability of ISP and UCP; Limitation of Liability.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued the rules of the ISP shall apply to each standby Letter of
Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Borrower for, and the L/C Issuer’s rights and remedies against the
Borrower shall not be impaired by, any action or inaction of the L/C Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

﻿

(h)Letter of Credit Fees.  The Borrower shall pay to the Joint Administrative
Agent for the account of each Revolving Lender in accordance, subject to Section
2.15, with its Applicable Revolving Percentage a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
for Revolving Loans that are Eurodollar Rate Loans times the  daily amount
available to be drawn under such Letter of Credit.  Letter of Credit Fees  shall
be (1) due and payable on the last Business Day of each calendar quarter end,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(2) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. 

﻿

(i)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears.  Such fronting fee
shall be due and payable on or prior to the date that is ten (10) Business Days
following each quarter end, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall



45

--------------------------------------------------------------------------------

 

 

be determined in accordance with Section 1.06.  In addition, the Borrower shall
pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

﻿

(j)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

﻿

(k)L/C Issuer Reports to the Joint Administrative Agent.  Unless otherwise
agreed by the Joint Administrative Agent, each L/C Issuer shall, in addition to
its notification obligations set forth elsewhere in this Section, provide the
Joint Administrative Agent a Letter of Credit Report, as set forth below: 

﻿

(i)reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);

﻿

(ii)on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, the date and amount of such payment;

﻿

(iii)on any Business Day on which the Borrower fails to reimburse a payment made
pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer on
such day, the date of such failure and the amount of such payment;

﻿

(iv)on any other Business Day, such other information as the Joint
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such L/C Issuer; and

﻿

(v)for so long as any Letter of Credit issued by an L/C Issuer is outstanding,
such L/C Issuer shall deliver to the Joint Administrative Agent (A) on the last
Business Day of each calendar month, (B) at all other times a Letter of Credit
Report is required to be delivered pursuant to this Agreement, and (C) on each
date that (1) an L/C Credit Extension occurs or (2) there is any expiration,
cancellation and/or disbursement, in each case, with respect to any such Letter
of Credit, a Letter of Credit Report appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer.

﻿

(l)Additional L/C Issuers.  Any Lender hereunder may become an L/C Issuer upon
receipt by the Joint Administrative Agent of a fully executed Notice of
Additional L/C Issuer which shall be signed by the Borrower, the Joint
Administrative Agent and each L/C Issuer.  [Such new L/C Issuer shall provide
its L/C Commitment in such Notice of Additional L/C Issuer and upon the receipt
by the Joint Administrative Agent of the fully executed Notice of Additional L/C
Issuer, the defined term L/C Commitment shall be deemed amended to incorporate
the L/C Commitment of such new L/C Issuer.

﻿





46

--------------------------------------------------------------------------------

 

 

2.04Swingline Loans.

﻿

(a)The Swingline.  Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section, may in its sole discretion subject to the terms of any
Autoborrow Agreement make loans to the Borrower (each such loan, a “Swingline
Loan”).  Each such Swingline Loan may be made, subject to the terms and
conditions set forth herein and in the Autoborrow Agreement then in effect, to
the Borrower, in Dollars, from time to time on any Business Day.  During the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swingline Sublimit, notwithstanding the fact that such
Swingline Loans, when aggregated with the Applicable Revolving Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Lender acting
as Swingline Lender, may exceed the amount of such Lender’s Revolving
Commitment; provided,  however, that (i) after giving effect to any Swingline
Loan, (A) the Total Revolving Outstandings shall not exceed the Revolving
Facility at such time, and (B) the Revolving Exposure of any Revolving Lender at
such time shall not exceed such Lender’s Revolving Commitment, (ii) the Borrower
shall not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan, and (iii) the Swingline Lender shall not be under any obligation
to make any Swingline Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure.  Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section, prepay under Section 2.05, and reborrow under this Section.  Each
Swingline Loan shall bear interest at the LIBOR Daily Floating Rate plus 2.75%
per annum.  Immediately upon the making of a Swingline Loan, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Lender a risk participation in such Swingline Loan
in an amount equal to the product of such Revolving Lender’s Applicable
Revolving Percentage times the amount of such Swingline Loan.

﻿

(b)Borrowing Procedures. 

﻿

(i)  At any time an Autoborrow Agreement is not in effect, Swingline Borrowing
shall be made upon the Borrower’s irrevocable notice to the Swingline Lender and
the Joint Administrative Agent, which may be given by:  (A) telephone or (B) a
Swingline Loan Notice; provided that any telephonic notice must be confirmed
immediately by delivery to the Swingline Lender and the Joint Administrative
Agent of a Swingline Loan Notice.  Each such Swingline Loan Notice must be
received by the Swingline Lender and the Joint Administrative Agent not later
than 1:00 p.m. on the requested borrowing date, and shall specify (i) the amount
to be borrowed, which shall be a minimum of $100,000, and (ii) the requested
date of the Borrowing (which shall be a Business Day).  Promptly after receipt
by the Swingline Lender of any Swingline Loan Notice, the Swingline Lender will
confirm with the Joint Administrative Agent (by telephone or in writing) that
the Joint Administrative Agent has also received such Swingline Loan Notice and,
if not, the Swingline Lender will notify the Joint Administrative Agent (by
telephone or in writing) of the contents thereof.  Unless the Swingline Lender
has received notice (by telephone or in writing) from the Joint Administrative
Agent (including at the request of any Revolving Lender) prior to 2:00 p.m. on
the date of the proposed Swingline Borrowing (A) directing the Swingline Lender
not to make such Swingline Loan as a result of the limitations set forth in the
first proviso to the



47

--------------------------------------------------------------------------------

 

 

first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 3:00 p.m.
on the borrowing date specified in such Swingline Loan Notice, make the amount
of its Swingline Loan available to the Borrower at its office by crediting the
account of the Borrower on the books of the Swingline Lender in immediately
available funds.

﻿

(iii) In order to facilitate the borrowing of Swingline Loans, the Borrower and
the Swingline Lender may mutually agree to, and are hereby authorized to, enter
into an Autoborrow Agreement in form and substance satisfactory to the Joint
Administrative Agent and the Swingline Lender (the “Autoborrow Agreement”)
providing for the automatic advance by the Swingline Lender of Swingline Loans
under the conditions set forth in such agreement, which shall be in addition to
the conditions set forth herein.  At any time an Autoborrow Agreement is in
effect, the requirements for Swingline Borrowings set forth in the immediately
preceding paragraph shall not apply, and all Swingline Borrowings shall be made
in accordance with the Autoborrow Agreement;  provided that any automatic
advance made by Bank of the West in reliance of the Autoborrow Agreement shall
be deemed a Swingline Loan as of the time such automatic advance is made
notwithstanding any provision in the Autoborrow Agreement to the contrary.  For
purposes of determining the Outstanding Amount under the Aggregate Commitments
at any time during which an Autoborrow Agreement is in effect, the Outstanding
Amount of all Swingline Loans shall be deemed to be the amount of the Swingline
Sublimit.  For purposes of any Swingline Borrowing pursuant to the Autoborrow
Agreement, all references to Bank of the West in the Autoborrow Agreement shall
be deemed to be a reference to Bank of the West, in its capacity as Swingline
Lender hereunder.

﻿

(c)Refinancing of Swingline Loans.

﻿

(i)The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Revolving Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Revolving Percentage of the
amount of Swingline Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Facility and
the conditions set forth in Section 4.02.  The Swingline Lender shall furnish
the Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Joint Administrative Agent.  Each Revolving Lender shall make
an amount equal to its Applicable Revolving Percentage of the amount specified
in such Loan Notice available to the Joint Administrative Agent in immediately
available funds (and the Joint Administrative Agent may apply Cash Collateral
available with respect to the applicable Swingline Loan) for the account of the
Swingline Lender at the Joint Administrative Agent’s Office not later than 1:00
p.m. on the day specified in such Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Revolving Lender that so makes funds available shall be deemed
to have



48

--------------------------------------------------------------------------------

 

 

made a Base Rate Loan to the Borrower in such amount.  The Joint Administrative
Agent shall remit the funds so received to the Swingline Lender.

﻿

(ii)If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Revolving Lenders fund
its risk participation in the relevant Swingline Loan and each Revolving
Lender’s payment to the Joint Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

﻿

(iii)If any Revolving Lender fails to make available to the Joint Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Joint Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the [greater of the Federal
Funds Rate and a rate determined by the Swingline Lender in accordance with
banking industry rules on interbank compensation], plus any administrative,
processing or similar fees customarily charged by the Swingline Lender in
connection with the foregoing.  If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Revolving Borrowing or funded
participation in the relevant Swingline Loan, as the case may be.  A certificate
of the Swingline Lender submitted to any Lender (through the Joint
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

﻿

(iv)Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Loan Notice).  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.    

﻿

(d)Repayment of Participations.

﻿

(i)At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute



49

--------------------------------------------------------------------------------

 

 

to such Revolving Lender its Applicable Revolving Percentage thereof in the same
funds as those received by the Swingline Lender.

﻿

(ii)If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on demand of the Joint Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate.  The
Joint Administrative Agent will make such demand upon the request of the
Swingline Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

﻿

(e)Interest for Account of Swingline Lender.  The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline
Loans.  Until each Revolving Lender funds its Base Rate Loan or risk
participation pursuant to this Section to refinance such Revolving Lender’s
Applicable Revolving Percentage of any Swingline Loan, interest in respect of
such Applicable Revolving Percentage shall be solely for the account of the
Swingline Lender.

﻿

(f)Payments Directly to Swingline Lender.  The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

﻿

2.05Prepayments.

﻿

(a)Optional.

﻿

(i)The Borrower may, upon notice to the Joint Administrative Agent pursuant to
delivery to the Joint Administrative Agent of a Notice of Loan Prepayment, at
any time or from time to time voluntarily prepay  Revolving Loans in whole or in
part without premium or penalty subject to Section 3.05;  provided that, unless
otherwise agreed by the Joint Administrative Agent,  (A) such notice must be
received by the Joint Administrative Agent not later than 11:00 a.m. (1) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Joint
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
Revolving Facility).  If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date



50

--------------------------------------------------------------------------------

 

 

specified therein.  Any prepayment of principal shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.15, such prepayments
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.

﻿

(ii)At any time the Autoborrow Agreement is not in effect, the Borrower may,
upon notice to the Swingline Lender pursuant to delivery to the Swingline Lender
of a Notice of Loan Prepayment (with a copy to the Joint Administrative Agent),
at any time or from time to time, voluntarily prepay Swingline Loans in whole or
in part without premium or penalty; provided that, unless otherwise agreed by
the Swingline Lender, (A) such notice must be received by the Swingline Lender
and the Joint Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess hereof (or, if less, the
entire principal thereof then outstanding).  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of principal shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.

﻿

(b)Mandatory.

﻿

(i)Revolving Outstandings.  If for any reason the Total Revolving Outstandings
at any time exceed the Revolving Facility or the Borrowing Base at such time,
the Borrower shall within five days prepay Revolving Loans, Swingline Loans and
L/C Borrowings (together with all accrued but unpaid interest thereon) and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b) unless, after
the prepayment of the Revolving Loans and Swingline Loans, the Total Revolving
Outstandings exceed the lesser of the sum of the Borrowing Base and the
Revolving Facility at such time.

﻿

(ii)Application of Other Payments.  Except as otherwise provided in Section
2.15, prepayments of the Revolving Facility made pursuant to this
Section 2.05(b),  first, shall be applied ratably to the L/C Borrowings and the
Swingline Loans, second, shall be applied to the outstanding Revolving Loans,
and, third, shall be used to Cash Collateralize the remaining L/C Obligations;
and, in the case of prepayments of the Revolving Facility required pursuant to
clause (i) and (ii) of this Section 2.05(b), the amount remaining, if any, after
the prepayment in full of all L/C Borrowings, Swingline Loans and Revolving
Loans outstanding at such time and the Cash Collateralization of the remaining
L/C Obligations in full (the sum of such prepayment amounts, cash
collateralization amounts and remaining amount being, collectively, the
“Reduction Amount”) may be retained by the Borrower for use in the ordinary
course of its business, and the Revolving Facility shall be automatically and
permanently reduced by the Reduction Amount as set forth in Section
2.06(b)(ii).  Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied



51

--------------------------------------------------------------------------------

 

 

(without any further action by or notice to or from the Borrower  or any
Defaulting Lender that has provided Cash Collateral) to reimburse the L/C Issuer
or the Revolving Lenders, as applicable.

﻿

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans  and then to
Eurodollar Rate Loans in direct order of Interest Period maturities.  All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

﻿

2.06Termination or Reduction of Commitments.

﻿

(a)The Borrower may, upon notice to the Joint Administrative Agent, terminate
the Revolving Facility, the Letter of Credit Sublimit or the Swingline Sublimit,
or from time to time permanently reduce the Revolving Facility, the Letter of
Credit Sublimit or the Swingline Sublimit; provided that (i) any such notice
shall be received by the Joint Administrative Agent not later than 11:00 a.m.
five (5) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Facility if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving Outstandings
would exceed the Revolving Facility, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swingline Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swingline Loans would exceed
the Letter of Credit Sublimit. 

﻿

(b)Application of Commitment Reductions; Payment of Fees.    The Joint
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swingline Sublimit or the Revolving
Commitment under this Section 2.06.  Upon any reduction of the Revolving
Commitments, the Revolving Commitment of each Revolving Lender shall be reduced
by such Lender’s Applicable Revolving Percentage of such reduction amount.  All
fees in respect of the Revolving Facility accrued until the effective date of
any termination of the Revolving Facility shall be paid on the effective date of
such termination.

﻿

2.07 Repayment of Loans.

﻿

(a)Revolving Loans.  The Borrower shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
Revolving Loans outstanding on such date.

﻿

(b)Swingline Loans.  At any time the Autoborrow Agreement is in effect, the
Swingline Loans shall be repaid in accordance with the terms of the Autoborrow
Agreement.  At any time the Autoborrow Agreement is not in effect, The Borrower
shall repay each Swingline Loan on the earlier to occur of (i) the date ten (10)
Business Days after such Loan is made and (ii) the Maturity Date for the
Revolving Facility. 

﻿





52

--------------------------------------------------------------------------------

 

 

2.08Interest and Default Rate.

﻿

(a)Interest.  Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan under the Revolving Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period from the applicable borrowing
date at a rate per annum equal to the Eurodollar Rate for such Interest Period
plus the Applicable Rate for such Facility;  (ii) each Base Rate Loan under a
Facility shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for such Facility; and (iii) each Swingline Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the LIBOR Daily Floating Rate plus
3.00% per annum.

﻿

(b)Default Rate.

﻿

(i)If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

﻿

(ii)If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. 

﻿

(iii)Upon the request of the Required Lenders, while any Event of Default exists
(including a payment default), all outstanding Obligations (including Letter of
Credit Fees) may accrue at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws. 

﻿

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

﻿

(c)Interest Payments.  Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

﻿

2.09Fees.  In addition to certain fees described in this Agreement:  

﻿

(a)Non-Use Fee.  The Borrower shall pay to the Joint Administrative Agent for
the account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee equal to the Applicable Rate times the actual daily
amount by which the Revolving Facility exceeds the sum of (i) the Outstanding
Amount of Revolving Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.15.  The Non-Use fee shall accrue
at all times during the 



53

--------------------------------------------------------------------------------

 

 

Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Revolving Facility.  The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

﻿

(b)Other Fees.

﻿

(i)The Borrower shall pay to the Joint Administrative Agent for its own
account fees in the amounts and at the times specified in the Fee Letter.  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

﻿

(ii)The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

﻿

2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

﻿

(a)    Computation of Interest and Fees.  All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365 day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day.  Each determination by the Joint Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

﻿

(b)Financial Statement Adjustments or Restatements.  If, as a result of any
restatement of or other adjustment to the Borrowing Base of the Borrower and its
Subsidiaries or for any other reason, the Borrower, or the Lenders determine
that (i) the  as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Borrowing Base would have
resulted in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Joint Administrative Agent for the
account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Joint Administrative Agent (or, after the occurrence
of an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Joint Administrative Agent, any Lender or the L/C Issuer),
an amount equal to the excess of the amount of interest and fees that should
have been paid for such period over the amount of interest and fees actually
paid for such period.  This paragraph shall not limit the rights of the Joint
Administrative Agent, any Lender or the L/C Issuer, as the case



54

--------------------------------------------------------------------------------

 

 

may be, under any provision of this Agreement to payment of any Obligations
hereunder at the Default Rate or under Article VIII.  The Borrower’s obligations
under this paragraph shall survive the termination of the Aggregate Commitments
and the repayment of all other Obligations hereunder.

﻿

2.11Evidence of Debt.

﻿

(a)Maintenance of Accounts.  The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Joint Administrative Agent in the ordinary course of business.  The accounts
or records maintained by the Joint Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the Joint
Administrative Agent in respect of such matters, the accounts and records of the
Joint Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Joint Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Joint
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

﻿

(b)Maintenance of Records.  In addition to the accounts and records referred to
in Section 2.11(a), each Lender and the Joint Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swingline Loans.  In the event of any conflict between the accounts and
records maintained by the Joint Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Joint Administrative Agent shall control in the absence of manifest error.

﻿

2.12Payments Generally; Joint Administrative Agent’s Clawback.

﻿

(a)General.  All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Joint Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the [applicable] Joint Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  The Joint Administrative Agent will promptly distribute to each Lender
its Applicable Percentage in respect of the Revolving Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Joint Administrative Agent  after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  Subject to Section 2.07(a) and as otherwise specifically provided for
in this Agreement, if any payment to be made by the Borrower shall come due on a
day other than a Business Day, payment shall be made on



55

--------------------------------------------------------------------------------

 

 

the Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

﻿

(b)(i)Funding by Lenders; Presumption by Joint Administrative Agent.  Unless the
Joint Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Joint Administrative Agent such
Lender’s share of such Borrowing, the Joint Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Joint Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Joint Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Joint Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Joint Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Joint Administrative Agent
in connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.   If the Borrower
and such Lender shall pay such interest to the Joint Administrative Agent for
the same or an overlapping period, the Joint Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Borrowing to the Joint
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Joint Administrative Agent.

﻿

(ii)Payments by Borrower; Presumptions by Joint Administrative Agent.  Unless
the Joint Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Joint Administrative Agent
for the account of the Lenders or the L/C Issuer hereunder that the Borrower
will not make such payment, the Joint Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Appropriate Lenders or the L/C
Issuer, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Appropriate Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Joint
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Joint Administrative Agent, at the greater
of the Federal Funds



56

--------------------------------------------------------------------------------

 

 

Rate and a rate determined by the Joint Administrative Agent in accordance with
banking industry rules on interbank compensation.

﻿

A notice of the Joint Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

﻿

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Joint Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Joint Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Joint
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

﻿

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make  Revolving Loans, to fund participations in Letters of Credit and Swingline
Loans and to make payments pursuant to Section 11.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

﻿

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

﻿

(f)Pro Rata Treatment.  Except to the extent otherwise provided
herein:  (i) each Borrowing (other than Swingline Borrowings) shall be made from
the Appropriate Lenders, each payment of fees under Section 2.09 and 2.03 (h)
and (i) shall be made for account of the Appropriate Lenders, and each
termination or reduction of the amount of the Commitments shall be applied to
the respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments; (ii) each Borrowing shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of the making of Revolving Loans) or their respective Loans that are to
be included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by the Borrower
shall be made for account of the Appropriate Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by the Borrower shall be made for account of the
Appropriate Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Appropriate Lenders.

﻿

2.13Sharing of Payments by Lenders.

﻿

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender



57

--------------------------------------------------------------------------------

 

 

at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Joint
Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and
Swingline Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:

﻿

(1)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

﻿

(2)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to the Borrower or any Affiliate
thereof (as to which the provisions of this Section shall apply).

﻿

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor the Borrower in the amount of
such participation.

﻿

2.14Cash Collateral. 

﻿

(a)Certain Credit Support Events.  If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral



58

--------------------------------------------------------------------------------

 

 

pursuant to Section 2.05 or 8.02(c), or (iv) there shall exist a Defaulting
Lender, the Borrower shall immediately (in the case of clause (iii) above) or
within one (1) Business Day (in all other cases) following any request by the
Joint Administrative Agent or the L/C Issuer, provide Cash Collateral in an
amount not less than the applicable Minimum Collateral Amount (determined in the
case of Cash Collateral provided pursuant to clause (iv) above, after giving
effect to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).  Additionally, if the Joint Administrative Agent notifies the Company
at any time that the Outstanding Amount of all L/C Obligations at such time
exceeds 105% of the Letter of Credit Sublimit then in effect, then within two
(2) Business Days after receipt of such notice, the Company shall provide Cash
Collateral for the Outstanding Amount of the L/C Obligations in an amount not
less than the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit.

﻿

(b)Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Joint Administrative Agent, for the benefit of the Joint
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.14(c).  If at any time the Joint Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Joint
Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Joint Administrative Agent, pay or
provide to the Joint Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency. All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
one or more blocked, non-interest bearing deposit accounts at Bank of the
West.  The Borrower shall pay on demand therefor from time to time all customary
account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

﻿

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03,  2.05,  2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

﻿

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Joint Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided,  however, (A) any such release shall be
without prejudice to, and any disbursement or other transfer of Cash Collateral
shall be and remain subject to, any other Lien conferred under the Loan
Documents and the other applicable provisions of the Loan Documents, and (B) the



59

--------------------------------------------------------------------------------

 

 

Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

﻿

2.15Defaulting Lenders.

﻿

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

﻿

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.  

﻿

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Joint Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Joint Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Joint Administrative Agent as follows:  first,
to the payment of any amounts owing by such Defaulting Lender to the Joint
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the L/C Issuer or Swingline
Lender hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.14;
 fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Joint Administrative Agent;  fifth, if so determined by the
Joint Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(B) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.14;  sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise as may be
required under the Loan Documents in connection with any Lien conferred
thereunder or directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied



60

--------------------------------------------------------------------------------

 

 

or waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(v).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

﻿

(iii)Certain Fees.

﻿

(A)Fees.  No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

﻿

(B)Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Revolving Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14. 

﻿

(C)Defaulting Lender Fees. With respect to any fee payable under Section 2.09 or
any Letter of Credit Fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (1) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (2) pay to the L/C Issuer and Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be required to
pay the remaining amount of any such fee.

﻿

(iv)Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (A) the conditions set forth in Section 4.02 are satisfied at
the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Joint Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (B) such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment.  No



61

--------------------------------------------------------------------------------

 

 

reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

﻿

(v)Cash Collateral, Repayment of Swingline Loans.  If the reallocation described
in clause (a)(v) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (A) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (B) second, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

﻿

(b)Defaulting Lender Cure.  If the Borrower, the Joint Administrative Agent,
Swingline Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Joint Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Joint Administrative Agent may determine to be necessary to cause
the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to Section 2.15(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

﻿

2.16Increase in Revolving Facility.

﻿

(a)Request for Increase.  Provided there exists no Default, upon notice to the
Joint Administrative Agent (which shall promptly notify the Revolving Lenders),
the Borrower may from time to time, request an increase in the Revolving
Facility (for all such requests) not exceeding $100,000,000 (an “Incremental
Facility”); provided that (i) any such request for an Incremental Facility shall
be in a minimum amount of $10,000,000 plus additional increments in the amount
of $5,000,000, and (ii) the Borrower may make a maximum of three (3) such
requests.  At the time of sending such notice, the Borrower (in consultation
with the Joint Administrative Agent) shall specify the time period within which
each Revolving Lender is requested to respond which shall in no event be less
than ten (10) Business Days from the date of delivery of such notice to the
Revolving Lenders.

﻿

(b)Lender Elections to Increase.  Each Revolving Lender shall notify the Joint
Administrative Agent within such time period whether or not in its sole
discretion it agrees to increase its Revolving Commitment and, if so, whether by
an amount equal to, greater than, or less than its Applicable Revolving
Percentage of such requested increase.  Any Revolving Lender not responding
within such time period shall be deemed to have declined to increase its
Revolving Commitment.





62

--------------------------------------------------------------------------------

 

 

﻿

(c)Notification by Joint Administrative Agent; Additional Revolving Lenders. 
The Joint Administrative Agent shall notify the Borrower and each Revolving
Lender of the Revolving Lenders’ responses to each request made hereunder.  To
achieve the full amount of a requested increase, and subject to the approval of
the Joint Administrative Agent, the L/C Issuer and the Swingline Lender, the
Borrower may also invite additional Eligible Assignees to become Revolving
Lenders pursuant to a joinder agreement (“New Revolving Lenders”) in form and
substance satisfactory to the Joint Administrative Agent and its counsel.

﻿

(d)Effective Date and Allocations If the Revolving Facility is increased in
accordance with this Section, the Joint Administrative Agent and the Borrower
shall determine the effective date (the “Revolving Increase Effective Date”) and
the final allocation of such increase.  The Joint Administrative Agent shall
promptly notify the Borrower and the Revolving Lenders and the New Revolving
Lenders of the final allocation of such increase and the Revolving Increase
Effective Date. 

﻿

(e)Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Joint Administrative Agent a
certificate of the Borrower dated as of the Revolving Increase Effective Date
(in sufficient copies for each Lender) signed by a Responsible Officer the
Borrower (i) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct, on and as of the Revolving Increase Effective
Date, and except that for purposes of this Section, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) both before and after giving effect
to the Incremental Facility, no Default exists.  The Borrower shall deliver or
cause to be delivered any other customary documents, including, without
limitation, legal opinions) as reasonably requested by the Joint Administrative
Agent in connection with any Incremental Facility. The Borrower shall prepay any
Revolving Loans outstanding on the Revolving Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised
Applicable Revolving Percentages arising from any nonratable increase in the
Revolving Commitments under this Section.

﻿

(f)Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

﻿

(g)Incremental Facility.  Except as otherwise specifically set forth herein, all
of the other terms and conditions applicable to such Incremental Facility shall
be identical to the terms and conditions applicable to the Revolving Facility.

﻿





63

--------------------------------------------------------------------------------

 

 

ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY

﻿

3.01Taxes. 

﻿

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. 

﻿

(i)Any and all payments by or on account of any obligation of the Borrower under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Laws.  If any applicable Laws (as determined in
the good faith discretion of the Joint Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Joint
Administrative Agent or the Borrower, then the Joint Administrative Agent or the
Borrower shall be entitled to make such deduction or withholding, upon the basis
of the information and documentation to be delivered pursuant to subsection (e)
below.

﻿

(ii)If the Borrower or the Joint Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the Joint
Administrative Agent shall withhold or make such deductions as are determined by
the Joint Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the Joint
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

﻿

(iii)If the Borrower or the Joint Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Joint Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Joint Administrative Agent, to
the extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

﻿





64

--------------------------------------------------------------------------------

 

 

(b)Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the Joint
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

﻿

(c)Tax Indemnifications.

﻿

(i)The Borrower shall, and does hereby, indemnify each Recipient, and shall make
payment in respect thereof within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the L/C Issuer (with a copy to the
Joint Administrative Agent), or by the Joint Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error. The Borrower shall also, and does hereby, indemnify the Joint
Administrative Agent, and shall make payment in respect thereof within ten (10)
days after demand therefor, for any amount which a Lender or the L/C Issuer for
any reason fails to pay indefeasibly to the Joint Administrative Agent as
required pursuant to Section 3.01(c)(ii) below. 

﻿

(ii)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) the Joint Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Joint Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(B) the Joint Administrative Agent and the Borrower, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register, (C) the
Joint Administrative Agent and the Borrower, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Joint Administrative Agent or the Borrower in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority and (D) the failure of any
lender to comply with any applicable FATCA requirements.  A certificate as to
the amount of such payment or liability delivered to any Lender by the Joint
Administrative Agent shall be conclusive absent manifest error.  Each Lender and
the L/C Issuer hereby authorizes the Joint Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender or the L/C Issuer, as
the case may be, under this Agreement or any other Loan Document against any
amount due to the Joint Administrative Agent under this clause (ii). 

﻿

(d)Evidence of Payments.  Upon request by the Borrower or the Joint
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or



65

--------------------------------------------------------------------------------

 

 

by the Joint Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrower shall deliver to the Joint Administrative Agent
or the Joint Administrative Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Joint Administrative Agent, as the case may be.

﻿

(e)Status of Lenders; Tax Documentation.  

﻿

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Joint Administrative Agent, at the time or times reasonably
requested by the Borrower or the Joint Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Joint Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrower or the Joint Administrative Agent, shall
deliver such other documentation prescribed by applicable Law or reasonably
requested by the Borrower or the Joint Administrative Agent as will enable the
Borrower or the Joint Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(A),  (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

﻿

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

﻿

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the Joint
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Joint Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

﻿

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Joint Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Joint
Administrative Agent), whichever of the following is applicable:

﻿

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with



66

--------------------------------------------------------------------------------

 

 

respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

﻿

(2)executed originals of IRS Form W-8ECI;

﻿

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

﻿

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

﻿

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Joint Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Joint
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Joint Administrative Agent to determine the withholding or deduction
required to be made; and

﻿

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the



67

--------------------------------------------------------------------------------

 

 

Code, as applicable), such Lender shall deliver to the Borrower and the Joint
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Joint Administrative Agent
such documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Joint Administrative Agent as may be
necessary for the Borrower and the Joint Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

﻿

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Joint Administrative Agent in writing of
its legal inability to do so.

﻿

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Joint Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Recipient, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Borrower pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

﻿

(g)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Joint Administrative Agent or any assignment
of rights by, or the replacement of, a Lender or the L/C Issuer, the termination
of the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

﻿





68

--------------------------------------------------------------------------------

 

 

3.02Illegality and Designated Lenders. 

﻿

 (a)  If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund any Credit Extension whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars  in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the Joint
Administrative Agent, (a) any obligation of such Lender to make or continue
Eurodollar Rate Loans to convert Base Rate Loans to Eurodollar Rate Loans shall
be suspended, and (b) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans    the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Joint Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate,  in each case until
such Lender notifies the Joint Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (i) the Borrower shall, upon demand from such Lender (with a
copy to the Joint Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Joint Administrative Agent without reference to
the Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (ii) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Joint Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the Joint
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

﻿

3.03Inability to Determine Rates. 

﻿

(a) Subject to Section 3.08, if in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof, (i)  the Joint
Administrative Agent determines that (A)  Dollar deposits  are not being offered
to banks in the London interbank market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, or (B) adequate and reasonable means do not
exist for determining the Eurodollar Base Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan (in each case with respect to clause (i),
“Impacted Loans”), or (ii) the Joint Administrative Agent or the Required
Lenders determine that for any reason Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Joint
Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Joint Administrative Agent (upon the instruction of the



69

--------------------------------------------------------------------------------

 

 

Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

﻿

(b)Notwithstanding the foregoing, if the Joint Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Joint
Administrative Agent in consultation with the Borrower and the Required Lenders,
may establish an alternative interest rate (which rate shall not be less than
zero) for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (1) the Joint
Administrative Agent revokes the notice delivered with respect to the Impacted
Loans under clause (a)(i) of this Section, (2) the Joint Administrative Agent or
the Required Lenders notify the Joint Administrative Agent and the Borrower that
such alternative interest rate does not adequately and fairly reflect the cost
to the Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the Joint
Administrative Agent and the Borrower written notice thereof.

﻿

﻿

3.04Increased Costs; Reserves on Eurodollar Rate Loans. 

﻿

(a)Increased Costs Generally.  If any Change in Law shall:

﻿

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

﻿

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

﻿

(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

﻿

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or



70

--------------------------------------------------------------------------------

 

 

any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

﻿

(b)Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

﻿

(c)Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

﻿

 (d)Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten (10) days’ prior notice (with a copy to the Joint Administrative
Agent) of such additional interest or costs from such Lender.  If a Lender fails
to give notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

﻿

(e)Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such



71

--------------------------------------------------------------------------------

 

 

compensation, provided that the Borrower shall not be required to compensate a
Lender or the L/C Issuer pursuant to the foregoing provisions of this Section
for any increased costs incurred or reductions suffered more than nine (9)
months prior to the date that such Lender or the L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

﻿

3.05Compensation for Losses. 

﻿

Upon demand of any Lender (with a copy to the Joint Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

﻿

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

﻿

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

﻿

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;  

﻿

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

﻿

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

﻿

3.06Mitigation Obligations; Replacement of Lenders. 

﻿

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower, such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the



72

--------------------------------------------------------------------------------

 

 

future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.

﻿

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.

﻿

3.07Survival. 

﻿

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Joint Administrative Agent and the Facility
Termination Date.

﻿

3.08Effect of Benchmark Transition Event.

﻿

(a)Benchmark Replacement.  Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace LIBOR with a Benchmark
Replacement.  Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders.  Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment.  No replacement of LIBOR with a Benchmark
Replacement pursuant to this Section 3.08 will occur prior to the applicable
Benchmark Transition Start Date.

﻿

(b)Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

﻿

(c)Notices; Standards for Decisions and Determinations. The Administrative Agent
will promptly notify the Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark



73

--------------------------------------------------------------------------------

 

 

Replacement Conforming Changes and (iv) the commencement or conclusion of any
Benchmark Unavailability Period.  Any determination, decision or election that
may be made by the Administrative Agent or Lenders pursuant to this Section
3.08, including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.08.

﻿

(d)Benchmark Unavailability Period.  Upon the Borrower's receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Borrowing of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans.  During any Benchmark Unavailability Period, the component of
Base Rate based upon LIBOR will not be used in any determination of ABR.

﻿

﻿

ARTICLE IV


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

﻿

4.01Conditions of Initial Credit Extension. 

﻿

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

﻿

(a)Execution of Credit Agreement; Loan Documents.  The Joint Administrative
Agent shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer of the Borrower and a duly authorized officer of each
Lender, (ii) for the account of each Lender requesting a Note, a Note executed
by a Responsible Officer of the Borrower, (iii) any Subordinated Debt Documents
and each other Collateral Document, executed by a Responsible Officer of the
Borrower and a duly authorized officer of each other Person party thereto, as
applicable and (iv) counterparts of any other Loan Document, executed by a
Responsible Officer of the Borrower and a duly authorized officer of each other
Person party thereto.

﻿

(b)Officer’s Certificate.  The Joint Administrative Agent shall have received an
Officer’s Certificate dated the Closing Date, certifying as to the Organization
Documents of the Borrower (which, to the extent filed with a Governmental
Authority, shall be certified as of a recent date by such Governmental
Authority), the resolutions of the governing body of the Borrower, the good
standing, existence or its equivalent of the Borrower and of the incumbency
(including specimen signatures) of the Responsible Officers of the Borrower. 

﻿

(c)Legal Opinions of Counsel.  The Joint Administrative Agent shall have
received an opinion or opinions (including, if requested by the Joint
Administrative Agent, local counsel opinions) of counsel for the Borrower, dated
the Closing Date and addressed to the Joint Administrative Agent and the
Lenders, in form and substance acceptable to the Joint Administrative Agent. 





74

--------------------------------------------------------------------------------

 

 

﻿

(d)Financial Statements.  The Joint Administrative Agent and the Lenders shall
have received copies of the financial statements referred to in Section 5.05,
each in form and substance satisfactory to each of them.

﻿

(e)Personal Property Collateral.  The Joint Administrative Agent shall have
received, in form and substance satisfactory to the Joint Administrative Agent:

﻿

(i)(A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of the Borrower and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Joint Administrative Agent’s security interest in the Collateral,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Liens and (B) tax lien, judgment and
bankruptcy searches;

﻿

(ii)completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Joint Administrative Agent’s sole discretion, to perfect the
Joint Administrative Agent’s security interest in the Collateral; and

﻿

(vi)Qualifying Control Agreements satisfactory to the Joint Administrative
Agent.

﻿

(f)Liability, Casualty, Property, and Business Interruption Insurance.  The
Joint Administrative Agent shall have received copies of insurance policies,
declaration pages, certificates, and endorsements of insurance or insurance
binders evidencing liability, casualty, property, and business interruption
insurance meeting the requirements set forth herein or in the Collateral
Documents or as required by the Joint Administrative Agent.  The Borrower shall
have delivered to the Joint Administrative Agent an Authorization to Share
Insurance Information. 

﻿

(g)Operating Agreement. The Joint Administrative Agent shall have  received a
copy of the Borrowers amended and restated operating agreement and evidence that
GPI has sold up to 65% of the Equity Interest of the Borrower.    

﻿

(h)Financial Condition Certificate.  The Joint Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Closing Date, as to certain financial matters, substantially
in the form of Exhibit J.

﻿

(i)Loan Notice.  The Joint Administrative Agent shall have received a Loan
Notice with respect to the Loans to be made on the Closing Date.

﻿

(j)Existing Indebtedness of the Borrower.  All of the existing Indebtedness for
borrowed money of the Borrower and its Subsidiaries (other than Indebtedness
permitted to exist pursuant to Section 7.02) shall be repaid in full and all
security interests related thereto shall be terminated on or prior to the
Closing Date.

﻿

(k)Borrowing Base Certificate.  An initial Borrowing Base Certificate.

﻿

(l)Consents.  The Joint Administrative Agent shall have received evidence that
all members, boards of directors, governmental, shareholder and material third
party



75

--------------------------------------------------------------------------------

 

 

consents and approvals necessary in connection with the entering into of this
Agreement have been obtained.

﻿

(m)Fees and Expenses.  The Joint Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to the Fee Letter and
Section 2.09.

﻿

 (n)Due Diligence.  The Lenders shall have completed a due diligence
investigation of the Borrower and its Subsidiaries in scope, and with results,
satisfactory to the Lenders.

﻿

(o)Other Documents.  All other documents provided for herein or which the Joint
Administrative Agent or any other Lender may reasonably request or require.

﻿

(p)Additional Information.  Such additional information and materials which the
Joint Administrative Agent and/or any Lender shall reasonably request or
require.   

﻿

(q)Food Security Act.Food Security Act Notices and Acknowledgements, if
applicable.

﻿

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Joint Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

﻿

4.02Conditions to all Credit Extensions. 

﻿

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension is subject to the following conditions precedent:

﻿

(a)Representations and Warranties.  The representations and warranties of the
Borrower contained in Article II, Article V or any other Loan Document, or which
are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of such Credit Extension, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively.

﻿

(b)Default.  No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

﻿

(c)Request for Credit Extension.  The Joint Administrative Agent and, if
applicable, the L/C Issuer or the Swingline Lender, if no Autoborrow Agreement
is then in effect, shall have received a Request for Credit Extension in
accordance with the requirements hereof.

﻿





76

--------------------------------------------------------------------------------

 

 

Each Request for Credit Extension submitted by the Borrower and each Swingline
Borrowing pursuant to an Autoborrow Agreement shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

﻿

﻿

ARTICLE V


REPRESENTATIONS AND WARRANTIES

﻿

The Borrower represents and warrants to the Joint Administrative Agent and the
Lenders, as of the date made or deemed made, that:

﻿

5.01Existence, Qualification and Power. 

﻿

The Borrower and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.  The copy of the Organization
Documents of the Borrower provided to the Joint Administrative Agent pursuant to
the terms of this Agreement is a true and correct copy of each such document,
each of which is valid and in full force and effect.

﻿

5.02Authorization; No Contravention.  The execution, delivery and performance by
the Borrower of each Loan Document to which such Person is or is to be a party
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

﻿

5.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document, (b) the
grant by the Borrower of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Joint Administrative Agent or any Lender of its rights under the
Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i) authorizations, approvals, actions, notices
and filings which have been duly obtained and (ii) filings to perfect the Liens
created by the Collateral Documents.

﻿





77

--------------------------------------------------------------------------------

 

 

5.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the Borrower
that is party thereto.  This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity.

﻿

5.05Financial Statements; No Material Adverse Effect.

﻿

(a)Financial Statements.  The unaudited balance sheet of the Borrower and its
Subsidiaries dated June 30, 2019, and the related statements of income or
operations, members' equity and cash flows for the fiscal quarter ended on that
date (i) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Borrower and its Subsidiaries
as of the date thereof and their results of operations, cash flows and changes
in members’ equity for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. 

﻿

(b)Material Adverse Effect.  Since the date of the balance sheet referenced
alone there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect. 

﻿

5.06Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any Subsidiary
or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

﻿

5.07No Default.  Neither the Borrower nor any Subsidiary thereof is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

﻿

5.08Ownership of Property.  The Borrower and each of its Subsidiaries has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. 

﻿

5.09Environmental Compliance.

﻿

(a)The Borrower conducted conduct in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrower have reasonably



78

--------------------------------------------------------------------------------

 

 

concluded that such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

﻿

(b)Neither the Borrower nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law; and all Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by the Borrower or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result in material liability to the Borrower or any of
its Subsidiaries.

﻿

5.10Insurance.  The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.  The general liability, casualty, property, and business interruption
insurance coverage of the Borrower as in effect on the Closing Date, and as of
the last date such Schedule was required to be updated in accordance with
Section 6.02, is outlined as to carrier, policy number, expiration date, type,
amount and deductibles on Schedule 5.10 and such insurance coverage complies
with the requirements set forth in this Agreement and the other Loan Documents.

﻿

5.11Taxes.  The Borrower and its Subsidiaries have filed all federal and
material state and material tax returns and reports required to be filed, and
have paid all federal and material state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect, nor is there any
tax sharing agreement applicable to the Borrower or any Subsidiary. 

﻿

5.12ERISA Compliance.

﻿

(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter or is subject to a favorable
opinion letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the IRS.  To the best knowledge of the Borrower, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

﻿

(b)There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect



79

--------------------------------------------------------------------------------

 

 

to any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

﻿

(c)(i) No ERISA Event has occurred, and  neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan;  (ii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iii) neither the Borrower nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (v) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

﻿

5.13Margin Regulations; Investment Company Act.

﻿

(a)Margin Regulations.  The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin
stock.  Following the application of the proceeds of each Borrowing or drawing
under each Letter of Credit, not more than twenty-five percent (25%)  of the
value of the assets (either of the Borrower only or of the Borrower and its
Subsidiaries on a Consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

﻿

(b)Investment Company Act.  None of the Borrower, any Person Controlling the
Borrower, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940. 

﻿

5.14Disclosure.   The Borrower has disclosed to the Joint Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries  is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of the Borrower to the Joint Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

﻿





80

--------------------------------------------------------------------------------

 

 

5.15Compliance with Laws.  The Borrower and each Subsidiary thereof is in
compliance with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

﻿

5.16[Reserved]. 

﻿

5.17Casualty, Etc.  Neither the businesses nor the properties of the Borrower or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

﻿

5.18Sanctions Concerns and Anti-Corruption Laws.  

﻿

(a)Sanctions Concerns . Neither the Borrower, nor any Subsidiary, nor any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions or (ii)
located, organized or resident in a Designated Jurisdiction.

﻿

(b)Anti-Corruption Laws.  The Borrower and its Subsidiaries have conducted their
business in compliance with applicable anti-corruption laws and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.

﻿

5.19Responsible Officers. 

﻿

Set forth on Schedule 1.01(c) are Responsible Officers, holding the offices
indicated next to their respective names, as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with
Section 6.02 and such Responsible Officers are the duly elected and qualified
officers the Borrower and are duly authorized to execute and deliver, on behalf
of the Borrower, this Agreement, the Notes and the other Loan Documents.

﻿

5.20Subsidiaries; Equity Interests. 

﻿

(a)Subsidiaries, Joint Ventures, Partnerships and Equity Investments.  Set forth
on Schedule 5.20(a), is the following information which is true and complete in
all respects as of the Closing Date and as of the last date such Schedule was
required to be updated in accordance with Section 6.02:  (i) a complete and
accurate list of all Subsidiaries, joint ventures and partnerships and other
equity investments of the Borrower as of the Closing Date and as of the last
date such Schedule was required to be updated in accordance with Section 6.02,
(ii) the number of shares of each class of Equity Interests in each Subsidiary
outstanding, (iii) the number and percentage of outstanding shares of each class
of Equity Interests owned by the Borrower and their Subsidiaries and (iv) the
class or nature of such Equity Interests (i.e. voting, non-voting, preferred,
etc.).  The outstanding Equity Interests in all Subsidiaries are validly issued,
fully paid and non-assessable and are owned free and clear of all Liens.  There
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors and directors’ qualifying shares) of



81

--------------------------------------------------------------------------------

 

 

any nature relating to the Equity Interests of the Borrower or any Subsidiary
thereof, except as contemplated in connection with the Loan Documents. 

﻿

(b)Borrower Information.  Set forth on Schedule 5.20(b)  is a complete and
accurate list of the Borrower, as of the Closing Date, or as of the last date
such Schedule is required to be updated in accordance with Section 6.02  (i) the
exact legal name, (ii) any former legal names of the Borrower in the four (4)
months prior to the Closing Date, (iii) the jurisdiction of its incorporation or
organization, as applicable, (iv) the type of organization, (v) the
jurisdictions in which the Borrower is qualified to do business, (vi) the
address of its chief executive office, (vii) the address of its principal place
of business, (viii) its U.S. federal taxpayer identification number, (ix) the
organization identification number, (x) ownership information (e.g. publicly
held or if private or partnership, the owners and partners of the Borrower) and
(xi) the industry or nature of business of the Borrower.    

﻿

5.21Collateral Representations.    The provisions of the Collateral Documents
are effective to create in favor of the Joint Administrative Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject to Permitted Liens) on all right, title and interest of the
Borrower in the Collateral described therein.  Except for filings completed
prior to the Closing Date and as contemplated hereby and by the Collateral
Documents, no filing or other action will be necessary to perfect or protect
such Liens.

﻿

﻿

ARTICLE VI

﻿

AFFIRMATIVE COVENANTS

﻿

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
until the Facility Termination Date, the Borrower shall, and shall cause each of
its Subsidiaries to:

﻿

6.01Financial Statements.

﻿

Deliver to the Joint Administrative Agent and each Lender, in form and detail
satisfactory to the Joint Administrative Agent and the Required Lenders:

﻿

(a)Audit Financial Statements.  As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of the Borrower (commencing
with the fiscal year ended December 31, 2019), a balance sheet of the Borrower
as at the end of such fiscal year, and the related statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, (i)
 such statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and (ii)  such statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower to the
effect that such statements are fairly stated in all material respects when
considered in relation to the financial statements of the Borrower.

﻿





82

--------------------------------------------------------------------------------

 

 

(b)Quarterly Financial Statements.  As soon as available, but in any event
within forty-five (45) days after the end of each fiscal quarter ending March
31, June 30, September 30 and after the fiscal year of the Borrower commencing
with the fiscal year ended December 31, 2019 a balance sheet of the Borrower as
at the end of such fiscal quarter, and the related statements of income or
operations, changes in members’ equity and cash flows for such fiscal quarter,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP
subject only to the absence of footnotes (iii) such statements to be certified
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower to the effect that such statements are fairly stated in all
material respects when considered in relation to the financial statements of the
Borrower.

﻿

(c)Monthly Financial Statements.  As soon as available, but in any event within
thirty (30) days after the end of each of the months of each fiscal year of the
Borrower (commencing with the fiscal month ended September 30, 2019), except for
the fiscal quarter end dates, balance sheet of the Borrower and its Subsidiaries
as of the end of such month, and the related Consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows for such
month and for the portion of the Borrower’s fiscal year than ended setting forth
in each case in comparative form for the corresponding month of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail and duly certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower who is a Responsible
Officer as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries,
subject only to normal year-end audit adjustments and the absence of footnotes .

﻿

As to any information contained in materials furnished pursuant to Section
6.02(g), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein. 

﻿

6.02Certificates; Other Information. 

﻿

Deliver to the Joint Administrative Agent and each Lender, in form and detail
satisfactory to the Joint Administrative Agent and the Required Lenders:

﻿

(a)Compliance Certificate.  With the delivery of the financial statements for
the fiscal quarters ending March 31, June 30, September 30, and December 31
within 45 days at the end of each quarter, and within ninety days (90) of the
end of each fiscal year’s audited annual financial statement, duly completed
Compliance Certificates signed by the chief executive officer, chief financial
officer, treasurer or controller which is a Responsible Officer of the Borrower,
and in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of compliance with Section 7.11, a
statement of reconciliation conforming such financial statements to
GAAP.  Unless the Joint Administrative Agent or a Lender requests executed
originals, delivery of the Compliance Certificate may be by electronic
communication including fax or email and shall be deemed to be an original and
authentic counterpart thereof for all purposes.

﻿





83

--------------------------------------------------------------------------------

 

 

(b)Updated Schedules.  Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(a), as applicable, any updated Schedules
to this Agreement (which may be attached to the Compliance Certificate) to the
extent required to make the representation related to such Schedule true and
correct as of the date of such Compliance Certificate.

﻿

(c)[Reserved]

﻿

(d)Changes in Entity Structure.  Within ten (10) days prior to any merger,
consolidation, dissolution or other change in entity structure of the Borrower
or any of its Subsidiaries permitted pursuant to the terms hereof, provide
notice of such change in entity structure to the Joint Administrative Agent,
along with such other information as reasonably requested by the Joint
Administrative Agent.  Provide notice to the Joint Administrative Agent, not
less than ten (10) days prior (or such extended period of time as agreed to by
the Joint Administrative Agent) of any change in the Borrower's legal name,
state of organization, or organizational existence. 

﻿

(e)Notices.  Not later than five (5) Business Days after receipt thereof by the
Borrower or any Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any instrument, indenture, loan or credit or similar
agreement and, from time to time upon request by the Joint Administrative Agent,
such information and reports regarding such instruments, indentures and loan and
credit and similar agreements as the Joint Administrative Agent may reasonably
request.

﻿

(f)Environmental Notice.  Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against or of any noncompliance by the
Borrower or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could (i) reasonably be expected to have a Material Adverse Effect
or (ii) cause any property described in the Mortgages to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

﻿

(g)Borrowing Base Certificate.  As soon as available, but in any event within
thirty (30) days after the end of each month, a Borrowing Base Certificate, as
at the end of such month, duly certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower.

﻿

(h)Budget.  A budget and forecast in a form acceptable to the Joint
Administrative Agent within sixty (60) days after the start of each fiscal year.

﻿

(i)Additional Information.  Promptly, such additional information regarding the
business, financial, legal or corporate affairs of the Borrower or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Joint Administrative Agent or any Lender may from time to time reasonably
request.

﻿

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(g) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (a) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on



84

--------------------------------------------------------------------------------

 

 

Schedule 1.01(a); or (b) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Joint Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Joint Administrative Agent); provided
that:  (i)  he Borrower shall deliver paper copies of such documents to the
Joint Administrative Agent or any Lender upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Joint Administrative Agent or such Lender and (ii) the
Borrower shall notify the Joint Administrative Agent and each Lender (by fax
transmission or e-mail transmission) of the posting of any such documents and
provide to the Joint Administrative Agent by e-mail electronic versions (i.e.,
soft copies) of such documents.  The Joint Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

﻿

The Borrower hereby acknowledges that the Joint Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak, ClearPar or another
similar electronic system (the “Platform”). 

6.03Notices. 

﻿

Promptly, but in any event within two (2) Business Days, notify the Joint
Administrative Agent and each Lender:

﻿

(a)of the occurrence of any Default;

﻿

(b)of any matter that has resulted or in the judgment of the Borrower could
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of the Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

﻿

(c)of the occurrence of any ERISA Event; and

﻿

(d)of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary thereof.

﻿

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

﻿

6.04Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental



85

--------------------------------------------------------------------------------

 

 

charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

﻿

6.05Preservation of Existence, Etc. 

﻿

(a)Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05;  

﻿

(b)take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

﻿

(c)preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

﻿

6.06Maintenance of Properties. 

﻿

(a)Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and

﻿

(b)make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and

﻿

(c)use the standard of care typical in the industry in the operation and
maintenance of its facilities.

﻿

6.07Maintenance of Insurance.

﻿

(a)Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.

﻿

(b)Evidence of Insurance.  Cause the Joint Administrative Agent to be named as
lenders’ loss payable, loss payee or mortgagee, as its interest may appear,
and/or additional insured with respect of any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause, unless otherwise
agreed to by the Joint Administrative Agent, each provider of any such insurance
to agree, by endorsement upon the policy or policies issued by it or by
independent instruments furnished to the Joint Administrative Agent that it will
give the Joint Administrative Agent thirty (30) days prior



86

--------------------------------------------------------------------------------

 

 

written notice before any such policy or policies shall be altered or cancelled
(or ten (10) days prior notice in the case of cancellation due to the nonpayment
of premiums).  Annually, upon expiration of current insurance coverage, the
Borrower shall provide, or cause to be provided, to the Joint Administrative
Agent, such evidence of insurance as required by the Joint Administrative Agent,
including, but not limited to: (i) certified copies of such insurance policies,
(ii) evidence of such insurance policies (including, without limitation and as
applicable, ACORD Form 28 certificates (or similar form of insurance
certificate), and ACORD Form 25 certificates (or similar form of insurance
certificate)), (iii) declaration pages for each insurance policy and
(iv) lender’s loss payable endorsement if the Joint Administrative Agent for the
benefit of the Secured Parties is not on the declarations page for such
policy.  As requested by the Joint Administrative Agent, the Borrower agree to
deliver to the Joint Administrative Agent an Authorization to Share Insurance
Information.

﻿

6.08Compliance with Laws.  Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

﻿

6.09Books and Records.  Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business the Borrower or such Subsidiary, as the case may be.

﻿

6.10Inspection Rights.    Permit representatives and independent contractors of
the Joint Administrative Agent and each Lender to visit and inspect any of its
properties, to conduct a Collateral audits during any year and to examine the
Borrower's corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Borrower provided, however, not to exceed $10,000 in total per year and
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
 however, that when an Event of Default exists the Joint Administrative Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

﻿

6.11Use of Proceeds.  Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.

﻿

6.  12Material Contracts.  Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Joint Administrative Agent and, upon request of
the Joint Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
the Borrower or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

﻿





87

--------------------------------------------------------------------------------

 

 

6.13[Reserved].   

﻿

6.14[Reserved]. 

﻿

6.15Further Assurances.  Promptly upon request by the Joint Administrative
Agent, or any Lender through the Joint Administrative Agent, (a) correct any
material defect or error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or recordation thereof, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Joint Administrative Agent, or any Lender through the Joint
Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable Law, subject Borrower's or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which the
Borrower or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

﻿

6.16Compliance with Environmental Laws.  Comply, and cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided,  however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

﻿

6.17Anti-Corruption Laws.  Conduct its business in compliance with applicable
anti-corruption laws and maintain policies and procedures designed to promote
and achieve compliance with such laws.

﻿

6.18Location of Livestock.  Permit any Livestock to be kept with a bailee or
similar party, excluding Approved Packers, other than at an Approved Location
without the Joint Administrative Agent's prior written consent.

﻿

6.19Care and Preservation of the Livestock:

(i)Feed, care for, attend to, inoculate, water, and perform or cause to be
performed any other act or acts appropriate or necessary to care for, maintain,
preserve, and protect the Livestock in accordance with usual and customary
industry practices.

(ii)Milk, shear, and perform or cause to be performed such other acts as are
related to the Livestock or to the products of the Livestock (including, but not



88

--------------------------------------------------------------------------------

 

 

limited to, processing, preserving, protecting, and storing such products in
accordance with usual and customary industry practices.

(iii)Not commit or suffer to be committed any damage to or destruction of the
Livestock other than what is usual or customary in industry practice.

(iv)Permit the Joint Administrative Agent and any of its agents, employees, or
representatives to enter upon the premises where the Livestock is located at any
reasonable time and from time to time for the purpose of examining and
inspecting the Livestock.

(v)Upon the Joint Administrative Agent's request therefore, provide the Joint
Administrative Agent with copies of all bills of sale for the Livestock.

﻿

6.20Customer Loan Documents.  Deliver all Customer Loan Documents to the Joint
Administrative Agent and assign UCC financing statements related to such
Customer Loan Documents to the Joint Administrative Agent.

﻿

6.21Procedures For Customer Financed Cattle.  Conduct UCC or other appropriate
searches prior to financing any Customer Cattle or feed, evidence and secure all
financing of Customer Cattle or feed with such loan agreements, promissory
notes, security agreements, financing statements, and other documents as may be
reasonably required by and acceptable to the Joint Administrative Agent.

﻿

6.22Covenant to Guarantee Obligations.  The Borrower will cause each of its
Subsidiaries whether newly formed, after acquired or otherwise existing to
promptly (and in any event within thirty (30) days after such Subsidiary is
formed or acquired (or such longer period of time as agreed to by the Joint
Administrative Agents, in their reasonable discretion)) become a Guarantor
hereunder by way of execution of a Guaranty; provided,  however, no Foreign
Subsidiary shall be required to become a Guarantor to the extent such Guaranty
would result in a material adverse tax consequence for the Borrower.  In
connection therewith, the Borrower shall give notice to the Joint Administrative
Agents not less than ten (10) days prior to creating a Subsidiary (or such
shorter period of time as agreed to by the Joint Administrative Agents in their
reasonable discretion), or acquiring the Equity Interests of any other
Person.  In connection with the foregoing, the Borrower shall deliver to the
Joint Administrative Agents, with respect to each new Guarantor to the extent
applicable, such documentation, as reasonably requested by the Joint
Administrative Agents.

﻿

﻿

﻿

ARTICLE VII


NEGATIVE COVENANTS

﻿

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
until the Facility Termination Date, the Borrower shall not, nor shall it permit
any Subsidiary to, directly or indirectly:  

﻿





89

--------------------------------------------------------------------------------

 

 

7.01Liens. 

﻿

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”): 

﻿

(a)Liens pursuant to any Loan Document;

﻿

(b)Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(b);

﻿

(c)Liens for Taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP; or

﻿

(d)Liens securing Indebtedness permitted under Section 7.02(c);  provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition.

﻿

7.02Indebtedness. 

﻿

Create, incur, assume or suffer to exist any Indebtedness, except:

﻿

(a)Indebtedness under the Loan Documents;

﻿

(b)Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension;

﻿

(c)Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i);  provided,  however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $5,000,000;

﻿

(d)Indebtedness evidenced by the Subordinated Debt not to exceed $25,000,000; or

﻿

(e)Obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in



90

--------------------------------------------------------------------------------

 

 

the ordinary course of business for the purpose of directly mitigating risks
associated with fluctuations in interest rates,  foreign exchange rates or
commodity prices and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party.

﻿

7.03Investments. 

﻿

Make or hold any Investments, except:

﻿

(a)Investments held by the Borrower and its Subsidiaries in the form of cash or
Cash Equivalents

﻿

(b)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

﻿

(c)Investments existing on the date hereof set forth on Schedule 7.03;

﻿

7.04Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions or by virtue of a division or similar transaction) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result there from any Subsidiary may merge with the Borrower; provided that the
Borrower shall be the continuing or surviving Person.

﻿

7.05Dispositions. 

﻿

Make any Disposition or enter into any agreement to make any Disposition,
except:

﻿

(a)Permitted Transfers; or

﻿

(b)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business.

﻿

7.06Restricted Payments. 

﻿

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a)each Subsidiary may make Restricted Payments to any Person that owns Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

(b)the Borrower may make Permitted Distributions;





91

--------------------------------------------------------------------------------

 

 

(d)the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in common Equity Interests of such Person.

﻿

7.07Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

﻿

7.08Transactions with Affiliates.  Enter into or permit to exist any transaction
or series of transactions with any officer, director or Affiliate of such Person
other than transactions which are entered into in the ordinary course of such
Person’s business on fair and reasonable terms and conditions substantially as
favorable to such Person as would be obtainable by it in a comparable arm's
length transaction with a Person other than an officer, director or Affiliate.

﻿

7.09Burdensome Agreements.  Enter into, or permit to exist, any Contractual
Obligation (except for this Agreement and the other Loan Documents)
that (a) encumbers or restricts the ability of any such Person to (i) to act as
the Borrower; (ii) make Restricted Payments to the Borrower, (iii) pay any
Indebtedness or other obligation owed to the Borrower, (iv) make loans or
advances to the Borrower, or  (v)  create any Lien upon any of their properties
or assets, whether now owned or hereafter acquired, except, in the case of
clause (a)(v) only, for any document or instrument governing Indebtedness
incurred pursuant to Section 7.02(c),  provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, or (b)  requires the grant of any Lien on property for any
obligation if a Lien on such property is given as security for the Secured
Obligations.

﻿

7.10Use of Proceeds.  Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

﻿

7.11Financial Covenants.

﻿

(a)Tangible Net Worth.  Permit Tangible Net Worth plus Subordinated Debt as of
the end of each fiscal quarter to be less than the greater of (i) $120,000,000,
plus ten percent (10%) of the net income for each prior fiscal year commencing
with the fiscal year ending December 31, 2019 (with no deductions for any net
loss in any such fiscal year),  or (ii) the sum of twenty percent (20%) of the
Revolving Commitment, plus an amount equal to ten percent (10%) of the net
income for each prior fiscal year commencing with the fiscal year ending
December 31, 2019 (with no deduction for any net loss in any such fiscal year).

(b)Working Capital.  Permit Working Capital at any time to be less than fifteen
percent (15%) of the Revolving Commitment.

(c)Total Debt to Tangible Net Worth.  Permit Total Debt to Tangible Net Worth,
plus Subordinated Debt, as of the end of each fiscal quarter to be greater than
4.0 to 1.

﻿

7.12Capital Expenditures.  Make or become legally obligated to make any Capital
Expenditure, except for Capital Expenditures in the ordinary course of business
not exceeding, in the aggregate



92

--------------------------------------------------------------------------------

 

 

for the Borrower during each fiscal year $10,000,000 excluding from such
calculation of Capital Expenditures any Capital Expenditures not to exceed
$10,000,000 funded by a capital contribution or from  Subordinated Debt;
provided, however, that so long as no Default has occurred and is continuing or
would result from such expenditure, any portion of any amount set forth above,
if not expended in the fiscal year for which it is permitted above, may be
carried over for expenditure in the next following fiscal year (excluding any
carry forward available from any prior fiscal year); provided, further, with
respect to any fiscal year, Capital Expenditures made during any such fiscal
year shall be deemed to be made first with respect to the applicable limitation
for such year and then with respect to any carry forward amount to the extent
applicable.

﻿

7.13Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.

﻿

(a)Amend any of its Organization Documents;

﻿

(b)without providing ten (10) days prior written notice to the Joint
Administrative Agent (or such extended period of time as agreed to by the Joint
Administrative Agent), change its name, state of formation, form of
organization, or principal place of business, or fiscal year; or

﻿

(c)make any change in accounting policies or reporting practices, except as
required by GAAP.

﻿

7.14Sale and Leaseback Transactions.  Enter into any Sale and Leaseback
Transaction.

﻿

7.15EFR Commodity Swaps.  Enter into or maintain EFR Commodity Swaps with a
notional amount in excess of $50,000,000.

﻿

7.16Amendment, Etc. of Indebtedness.

﻿

(a)Amend, modify or change in any manner any term or condition of any
Subordinated Debt Document or give any consent, waiver or approval thereunder;
[provided that the Subordinated Debt Documents and the subordinated note may be
amended or modified to extend the amortization or maturity of the indebtedness
evidenced thereby, reduce the interest rate thereon, or otherwise amend or
modify the terms thereof so long as the terms of any such amendment or
modification are no more restrictive on the Borrower than the terms of such
documents as in effect on the date hereof;

﻿

(b)take any other action in connection with any Subordinated Note Document that
would impair the value of the interest or rights of the Borrower thereunder or
that would impair the rights or interests of the Joint Administrative Agent or
any Lender; or

﻿

7.17Sanctions.

﻿

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the



93

--------------------------------------------------------------------------------

 

 

transaction, whether as Lender, Arranger, Joint Administrative Agent, L/C
Issuer, Swingline Lender, or otherwise) of Sanctions.

﻿

7.18Anti-Corruption Laws.    Directly or indirectly, use any Credit Extension or
the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 or
other similar legislation in other jurisdictions.

﻿

7.19Waiver of Agister Lien.  Not subordinate or waive any agister lien,
provided, however, that the delivery of any Customer Cattle or Eligible Cattle
to an Approved Packer pursuant to which the Borrower controls the proceeds of
sale of such Customer Cattle or Eligible Cattle from an Approved Packer shall
not be deemed or consider a subordination or waiver of any agister lien.

﻿

﻿

ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES

﻿

8.01Events of Default. 

﻿

Any of the following shall constitute an Event of Default:

﻿

(a)Non-Payment.  The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation or deposit any
funds as Cash Collateral in respect of L/C Obligations, or (ii) within three (3)
days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five (5) days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document;  or

﻿

(b)Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01,  6.02,  6.03,  6.05,
 6.08,  6.10,  6.11,  6.12,  6.18,  6.19,  6.20, 6.21, or Article
VII  (excluding Section 7.11 and 7.12)  or within ten (10) days after the
delivery of any Compliance Certificate which demonstrates any  non -compliance
with the requirements of Section 7.11or 7.12 the Borrower fails to demonstrate
pro forma compliance with the requirements of Section 7.11 or 7.12; or

﻿

(c)Other Defaults.  The Borrower fails to perform or observe any other covenant
or agreement (not specified in Section 8.01(a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for thirty (30) days; or

﻿

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower  in any
other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading when made or deemed made; or

﻿

(e)Cross-Default.  (i) The Borrower or any Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and



94

--------------------------------------------------------------------------------

 

 

including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than the Threshold Amount; or

﻿

(e)Insolvency Proceedings, Etc.  The Borrower or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or 

﻿

(f)Inability to Pay Debts; Attachment.  (i) The Borrower or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

﻿

(g)Judgments.  There is entered against the Borrower or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or





95

--------------------------------------------------------------------------------

 

 

﻿

(h)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

﻿

(i)Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations
arising under the Loan Documents, ceases to be in full force and effect; or the
Borrower or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or the Borrower denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or 

﻿

(j)Collateral Documents.  Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid and perfected first priority Lien (subject to Permitted Liens) on the
Collateral purported to be covered thereby, or the Borrower shall assert the
invalidity of such Liens; or

﻿

(k)Change of Control.  There occurs any Change of Control; or

﻿

(m)Subordination.  (i) Any of the subordination, standstill, payover and
insolvency related provisions of any of the Subordinated Debt Documents (the
“Subordinated Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Debt; or (ii) the Borrower shall, directly
or indirectly, disavow or contest in any manner (A) the effectiveness, validity
or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Joint Administrative Agent
and the Secured Parties or (C) that all payments of principal of or premium and
interest on the applicable Subordinated Debt, or realized from the liquidation
of any property of the Borrower, shall be subject to any of the Subordination
Provisions.

﻿

Without limiting the provisions of Article VIII,   a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Joint Administrative Agent
(with the approval of requisite Appropriate Lenders (in their sole discretion)
as determined in accordance with Section 11.01; and once an Event of Default
occurs under the Loan Documents, then such Event of Default will continue to
exist until it is expressly waived by the requisite Appropriate Lenders or by
the Joint Administrative Agent with the approval of the requisite Appropriate
Lenders, as required hereunder in Section 11.01.

﻿





96

--------------------------------------------------------------------------------

 

 

8.02Remedies upon Event of Default. 

﻿

If any Event of Default occurs and is continuing, the Joint Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

﻿

(a)declare the Commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

﻿

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

﻿

(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

﻿

(d)exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;

﻿

provided,  however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Joint Administrative Agent or any Lender.

﻿

8.03Application of Funds. 

﻿

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Joint Administrative Agent to pay fully all Secured
Obligations then due hereunder, any amounts received on account of the Secured
Obligations shall, subject to the provisions of Sections 2.14 and 2.15, be
applied by the Joint Administrative Agent in the following order :

﻿

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Joint Administrative Agent and amounts payable
under Article III) payable to the Joint Administrative Agent in its capacity as
such;

﻿

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents 



97

--------------------------------------------------------------------------------

 

 

and amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

﻿

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

﻿

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements and to the
to the Joint Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14,  in each case ratably among
the Joint Administrative Agent, the Lenders, the L/C Issuer, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth held by them; and

﻿

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

﻿

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Secured Obligations, if any, in the order set forth above.
   

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Joint Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Joint Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Joint Administrative Agent pursuant to the terms
of Article IX for itself and its Affiliates as if a “Lender” party hereto.

﻿

﻿

ARTICLE IX


JOINT ADMINISTRATIVE AGENT

﻿

9.01Appointment and Authority.

﻿

(a)Appointment.  Each of the Lenders, the Swingline Lender and the L/C Issuer
hereby irrevocably appoints, designates and authorizes Bank of the West and ING
Capital LLC to act on its behalf as the Joint Administrative Agents  hereunder
and under the other Loan Documents and authorizes the Joint Administrative
Agents to take such actions on its behalf and to exercise such powers as are
delegated to the Joint



98

--------------------------------------------------------------------------------

 

 

Administrative Agents by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Joint Administrative Agents, the Lenders, the
Swingline Lender and the L/C Issuer, and the Borrower shall not have rights as a
third party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Joint Administrative Agents is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

﻿

(b)Collateral Agent. The Joint Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a potential Hedge Bank,  and a potential Cash Management
Bank) and the L/C Issuer hereby irrevocably appoints and authorizes the Joint
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by the Borrower to secure any of the Secured Obligations, together with
such powers and discretion as are reasonably incidental thereto.  In this
connection, the Joint Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Joint
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Joint Administrative Agent), shall be entitled to the
benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

﻿

9.02Rights as a Lender.  The Person serving as the Joint Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Joint
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Joint Administrative Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust, financial,
advisory, underwriting or other business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not the Joint Administrative
Agent hereunder and without any duty to account therefor to the Lenders or to
provide notice to or consent of the Lenders with respect thereto.

﻿

9.03Exculpatory Provisions. 

﻿

The Joint Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Joint Administrative Agent and its Related Parties:

﻿

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

﻿





99

--------------------------------------------------------------------------------

 

 

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Joint Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Joint
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Joint Administrative Agent
to liability or that is contrary to any Loan Document or applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

﻿

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to the Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Joint Administrative Agent or any of its Affiliates in any capacity.

﻿

Neither the Joint Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Joint Administrative Agent under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary), or as the Joint Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 11.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.  The Joint Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given in writing to the Joint Administrative Agent by the Borrower, a Lender
or the L/C Issuer.

﻿

Neither the Joint Administrative Agent nor any of its Related Parties have any
duty or obligation to any Lender or participant or any other Person to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Joint Administrative Agent.

﻿

9.04Reliance by Joint Administrative Agent.  The Joint Administrative Agent
shall be entitled to rely upon, and shall be fully protected in relying and
shall not incur any liability for relying upon, any notice, request,
certificate, communication, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Joint Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall be fully
protected in relying and shall not incur any liability for relying thereon.  In
determining



100

--------------------------------------------------------------------------------

 

 

compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Joint Administrative Agent may presume that such condition is satisfactory to
such Lender or the L/C Issuer unless the Joint Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit.  The Joint
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  For purposes of determining
compliance with the conditions specified in Section 4.01, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Joint Administrative Agent shall have received notice from such Lender prior to
the proposed Closing Date specifying its objections.

﻿

9.05Delegation of Duties.  The Joint Administrative Agents may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Joint Administrative Agents.  The Joint Administrative Agents and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Joint Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
Revolving Facility  as well as activities as Joint Administrative Agents. The
Joint Administrative Agents shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the Joint
Administrative Agents acted with gross negligence or willful misconduct in the
selection of such sub-agents.  Notwithstanding the foregoing and in addition
thereto, and in order to provide for efficient and cost effective administration
of this Agreement and the Loans and the duties and responsibilities of the Joint
Administrative Agents, ING Capital LLC does hereby assign all of its duties and
obligations as Joint Administrative Agent to Bank of the West (the "Assignment
of Duties").  Bank of the West does hereby accept the Assignment of Duties.  The
Assignment of Duties may be modified, revised or revoked upon or pursuant to the
written agreement of Bank of the West and ING Capital LLC, without the consent
or approval of the Borrower or the Lenders.

﻿

9.06Resignation of Joint Administrative Agent. 

﻿

(a)Notice.  The Joint Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Joint Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Joint Administrative Agent
may (but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Joint Administrative Agent meeting the qualifications set
forth above.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.





101

--------------------------------------------------------------------------------

 

 

﻿

(b)Defaulting Lender.  If the Person serving as Joint Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Joint Administrative Agent
and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

﻿

(c)Effect of Resignation or Removal.  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Joint Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Joint Administrative Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring or
removed Joint Administrative Agent shall continue to hold such collateral
security until such time as a successor Joint Administrative Agent is appointed)
and (ii) except for any indemnity payments or other amounts then owed to the
retiring or removed Joint Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Joint Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor Joint
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Joint Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Joint Administrative Agent (other than as
provided in Section 3.01(g) and other than any rights to indemnity payments or
other amounts owed to the retiring or removed Joint Administrative Agent as of
the Resignation Effective Date or the Removal Effective Date, as applicable),
and the retiring or removed Joint Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section).  The
fees payable by the Borrower to a successor Joint Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring or removed Joint Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Joint Administrative Agent, its sub‑agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring or removed Joint Administrative
Agent was acting as Joint Administrative Agent.

﻿

(d)L/C Issuer and Swingline Lender.  Any resignation or removal by Bank of the
West as Joint Administrative Agent pursuant to this Section shall also
constitute its resignation as L/C Issuer and Swingline Lender.  If Bank of the
West resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.04(c).  Upon the
appointment by the Borrower of a successor Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(i) such



102

--------------------------------------------------------------------------------

 

 

successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or Swingline Lender, as applicable and,
(ii) the retiring Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents. 

﻿

(e)L/C Issuer  Any resignation or removal by ING Capital as Joint Administrative
Agent pursuant to this Section shall also constitute its resignation as L/C
Issuer.  If ING Capital LLC resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make LIBOR Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).   Upon the appointment by the
Borrower of a successor L/C Issuer  hereunder (which successor shall in all
cases be a Lender other than a Defaulting Lender), (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer, (ii) the retiring L/C Issuer shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to ING
Capital LLC to  effectively assume the obligations of the prior L/C Issuer with
respect to such Letters of Credit.

﻿

(f)Resignation of Joint Administrative Agent.  Notwithstanding anything
contained herein to the contrary in this Agreement or this Section 9.06, if (a)
Bank of the West resigns or is resolved as a Joint Administrative Agent then ING
Capital LLC shall become the sole Joint Administrative Agent; or (b) if ING
Capital LLC resigns or is resolved as a Joint Administrative Agent then Bank of
the West shall become the sole Joint Administrative Agent.

﻿

9.07Non-Reliance on Joint Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Joint Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Joint Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

﻿

9.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the titles listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Joint Administrative Agent,  the
Arranger, a Lender or the L/C Issuer hereunder.

﻿

9.09Joint Administrative Agent May File Proofs of Claim; Credit Bidding.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to the Borrower, the Joint Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Joint Administrative Agent shall have made any
demand



103

--------------------------------------------------------------------------------

 

 

on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

﻿

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Joint Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer and the Joint Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the Joint
Administrative Agent under Sections 2.03(h) and (i), 2.09, 2.10(b) and 11.04)
allowed in such judicial proceeding; and

﻿

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

﻿

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Joint Administrative
Agent and, in the event that the Joint Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuer, to pay to
the Joint Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Joint Administrative Agent and its
agents and counsel, and any other amounts due the Joint Administrative Agent
under Sections 2.09, 2.10(b) and 11.04.

﻿

Nothing contained herein shall be deemed to authorize the Joint Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Secured Obligations or the rights of any Lender or the
L/C Issuer to authorize the Joint Administrative Agent to vote in respect of the
claim of any Lender or the L/C Issuer or in any such proceeding.

﻿

The Secured Parties hereby irrevocably authorize the Joint Administrative Agent,
at the direction of the Required Lenders, to credit bid all or any portion of
the Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which the Borrower is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Joint Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law.  In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid (i)
the Joint Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents



104

--------------------------------------------------------------------------------

 

 

providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Joint Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a) through (j) of Section 11.1 of this Agreement, and (iv)
to the extent that Secured Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Secured Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Secured Obligations shall automatically
be reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Secured
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

﻿

9.10Collateral Matters.

﻿

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Joint Administrative Agent, at its option and in its discretion,

﻿

(a)to release any Lien on any property granted to or held by the Joint
Administrative Agents under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 11.01;

﻿

(b)to subordinate any Lien on any property granted to or held by the Joint
Administrative Agents under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(d); and

﻿

(c)to release any Guarantor from its obligations under the Guaranty of such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by the Joint Administrative Agents at any time, the Required
Lenders will confirm in writing the Joint Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property
pursuant to this Section 9.10.  In each case as specified in this Section 9.10,
the Joint Administrative Agents will, at the Borrower’s expense, execute and
deliver to the Borrower such documents as such the Borrower may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.  

The Joint Administrative Agents shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Joint Administrative Agent’s Lien thereon, or any certificate
prepared by the Borrower in connection therewith, nor shall the Joint
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.





105

--------------------------------------------------------------------------------

 

 

9.11Secured Cash Management Agreements and Secured Hedge Agreements.  Except as
otherwise expressly set forth herein, no Cash Management Bank or Hedge Bank that
obtains the benefit of the provisions of Section 8.03, the Guaranty or any
Collateral by virtue of the provisions hereof or any Collateral Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of the Guaranty or any Collateral Document) other than in its capacity
as a Lender and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Joint Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Secured Obligations arising under Secured Cash Management Agreements and
Secured Hedge Agreements except to the extent expressly provided herein and
unless the Joint Administrative Agent has received a Secured Party Designation
Notice of such Secured Obligations, together with such supporting documentation
as the Joint Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.  The Joint Administrative
Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements in the case of a
Facility Termination Date.

﻿

﻿

ARTICLE X

[RESERVED]

﻿

﻿

ARTICLE XI
MISCELLANEOUS

﻿

11.01Amendments, Etc. 

﻿

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders (or by the Joint
Administrative Agent with the consent of the Required Lenders) and the Borrower,
as the case may be, and acknowledged by the Joint Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

﻿

(a)waive any condition set forth in Section 4.01 or, in the case of the initial
Credit Extension, Section 4.02, without the written consent of each Lender;

﻿

(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent in
Section 4.02 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

﻿

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other



106

--------------------------------------------------------------------------------

 

 

amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

﻿

(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv)(v) of the second proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of the Borrowing Base
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
entitled to such amount; provided,  however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit
Fees  at the Default Rate; 

﻿

(e)change  Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; 

﻿

(f)change  any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or thereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

﻿

(g)release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

﻿

(h)release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Joint Administrative Agent acting alone);

﻿

(i)release the Borrower or permit the Borrower to assign or transfer any of its
rights or obligations under this Agreement or the other Loan Documents without
the consent of each Lender;

﻿

(j)impose any greater restriction on the ability of any Lender under the
Revolving Facility to assign any of its rights or obligations hereunder without
the written consent of the Required  Lenders;

﻿

and provided,  further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the L/C Issuer in addition to the Lenders required
above, affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Joint Administrative Agent
in addition to the Lenders required above, affect the rights or duties of the
Joint Administrative Agent under this Agreement or any other Loan Document;
(iv) the Autoborrow Agreement and any fee letters executed in connection
therewith may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto and  (v) the Fee Letter may be
amended, or rights or privileges thereunder



107

--------------------------------------------------------------------------------

 

 

waived, in a writing executed only by the parties thereto and (vi) the term L/C
Commitment may be amended pursuant to a fully executed (and delivered to the
Joint Administrative Agent) Notice of Additional L/C Issuer.  Notwithstanding
anything to the contrary herein, (A) no Defaulting Lender shall have any right
to approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender, or all Lenders or each affected Lender under
the Revolving Facility, may be effected with the consent of the applicable
Lenders other than Defaulting Lenders), except that (1) the Commitment of any
Defaulting Lender may not be increased or extended nor any principal or interest
on any revolving loan is reduced or waived without the consent of such Lender
and (2) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender, or all Lenders or each affected Lender under
the Revolving Facility, that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender; (B) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (C) the Required Lenders shall determine whether
or not to allow the Borrower to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

﻿

Notwithstanding anything to the contrary herein the Joint Administrative Agent
may, with the prior written consent of the Borrower only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.

﻿

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 11.13;  provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

﻿

11.02Notices; Effectiveness; Electronic Communications.

﻿

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

﻿

(i)if to the Borrower, the Joint Administrative Agent, the L/C Issuer or the
Swingline Lender, to the address, fax number, e-mail address or telephone number
specified for such Person on Schedule 1.01(a); and

﻿

(ii)if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).





108

--------------------------------------------------------------------------------

 

 

﻿

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient).  Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

﻿

(b)Electronic Communications.  Notices and other communications to the Joint
Administrative Agent,   the Lenders, the Swingline Lender and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Joint Administrative Agent; provided that the foregoing shall
not apply to notices to any Lender, the Swingline Lender or the L/C Issuer
pursuant to Article II if such Lender, Swingline Lender or the L/C Issuer, as
applicable, has notified the Joint Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The Joint
Administrative Agent, the Swingline Lender, the L/C Issuer or the Borrower may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

﻿

Unless the Joint Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

﻿

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Joint Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for losses,



109

--------------------------------------------------------------------------------

 

 

claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s or the Joint Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet.

﻿

(d)Change of Address, Etc.  Each of the Borrower, the Joint Administrative
Agent, the L/C Issuer and the Swingline Lender may change its address, fax
number or telephone number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, fax  number or telephone number or e-mail address
for notices and other communications hereunder by notice to the Borrower, the
Joint Administrative Agent, the L/C Issuer and the Swingline Lender.  In
addition, each Lender agrees to notify the Joint Administrative Agent from time
to time to ensure that the Joint Administrative Agent has on record (i) an
effective address, contact name, telephone number, fax number and e-mail address
to which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.  Furthermore, each Public Lender agrees to cause
at least one (1) individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.

﻿

(e)Reliance by Joint Administrative Agent, L/C Issuer and Lenders.  The Joint
Administrative Agent,  the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including, without limitation, telephonic or
electronic notices, Loan Notices, Letter of Credit Applications, Notice of Loan
Prepayment and Swingline Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the Joint
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Joint Administrative Agent may be recorded by the Joint Administrative
Agent, and each of the parties hereto hereby consents to such recording.

﻿

11.03No Waiver; Cumulative Remedies; Enforcement. 

﻿

No failure by any Lender, the L/C Issuer or the Joint Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.





110

--------------------------------------------------------------------------------

 

 

﻿

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Joint Administrative Agent in
accordance with Section 8.02 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) the Joint
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Joint Administrative Agent)
hereunder and under the other Loan Documents, (b) the L/C Issuer or the
Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swingline Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Joint Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Joint Administrative Agent pursuant to Section
8.02 and (ii) in addition to the matters set forth in clauses (b), (c) and (d)
of the preceding proviso and subject to Section 2.13, any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

﻿

11.04Expenses; Indemnity; Damage Waiver.

﻿

(a)Costs and Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Joint Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Joint Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Joint Administrative Agent, any Lender or
the L/C Issuer (including the fees, charges and disbursements of any counsel for
the Joint Administrative Agent, any Lender or the L/C Issuer), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

﻿

(b)Indemnification by the Borrower.  The Borrower shall indemnify the Joint
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other



111

--------------------------------------------------------------------------------

 

 

Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Joint Administrative Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents (including in respect of any matters addressed in
Section 3.01), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee Without limiting the provisions of Section
3.01(c), this Section 11.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

﻿

(c)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Joint Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Joint Administrative
Agent (or any such sub-agent), the L/C Issuer, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought),
provided, further that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Joint Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Joint Administrative Agent (or any
such sub-agent), the L/C Issuer or the Swingline Lender in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

﻿

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and the Borrower hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall



112

--------------------------------------------------------------------------------

 

 

be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

﻿

(e)Payments.  All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

﻿

(f)Survival.  The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Joint Administrative
Agent, the L/C Issuer and the Swingline Lender, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

﻿

11.05Payments Set Aside. 

﻿

To the extent that any payment by or on behalf of the Borrower is made to the
Joint Administrative Agent, the L/C Issuer or any Lender, or the Joint
Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Joint
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Joint Administrative Agent
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Joint Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders and the L/C Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

﻿

11.06Successors and Assigns.

﻿

(a)Successors and Assigns Generally.  The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except  the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Joint
Administrative Agent and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the



113

--------------------------------------------------------------------------------

 

 

Related Parties of each of the Joint Administrative Agent, the L/C Issuer and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

﻿

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swingline Loans) at the time owing to it); provided that
(in each case with respect to the Revolving Facility) any such assignment shall
be subject to the following conditions:

﻿

(i)Minimum Amounts.

﻿

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under the Revolving Facility and/or the Loans at the time
owing to it (in each case with respect to the Revolving Facility) or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

﻿

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Joint Administrative Agent
or, if “Trade Date” is specified in the Assignment and Assumption, as of the
Trade Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, unless each of the Joint Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

﻿

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
apply to the Swingline Lender’s rights and obligations in respect of Swingline
Loans. 

﻿

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

﻿

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the



114

--------------------------------------------------------------------------------

 

 

Joint Administrative Agent within five (5) Business Days after having received
notice thereof; and provided,  further, that the Borrower’s consent shall not be
required during the primary syndication of the Facilities;

﻿

(B)the consent of the Joint Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the Revolving Facility , an Affiliate of
such Lender or an Approved Fund with respect to such Lender; and

﻿

(C)the consent of the L/C Issuer and the Swingline Lender shall be required for
any assignment in respect of the Revolving Facility.

﻿

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Joint Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
 however, that the Joint Administrative Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Joint Administrative Agent
an Administrative Questionnaire.

﻿

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B),  (C) to a natural Person or (D) any holder of Subordinated
Debt. 

﻿

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Joint Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the Joint
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Joint Administrative Agent, the L/C Issuer or any Lender hereunder (and
interest accrued thereon) and (B) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swingline
Loans in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

﻿





115

--------------------------------------------------------------------------------

 

 

Subject to acceptance and recording thereof by the Joint Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01,  3.04,  3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

﻿

(c)Register.  The Joint Administrative Agent, acting solely for this purpose as
an agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Joint Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
and L/C Obligations owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Joint Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

﻿

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Joint Administrative Agent, sell participations
to any Person (other than a natural Person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the Joint
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participations.

﻿

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without



116

--------------------------------------------------------------------------------

 

 

the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 11.01 that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01,  3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(e) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 3.06 and 11.13 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Joint Administrative Agent (in its capacity as Joint Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

﻿

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank; or any
central bank having jurisdiction over such lender provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

﻿

(f)Resignation as L/C Issuer after Assignment.  Notwithstanding anything to the
contrary contained herein, if at any time ING Capital LLC assigns all of its
Revolving Commitment and Revolving Loans pursuant to subsection (b) above, ING
Capital LLC may, (i) upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as L/C Issuer.  In the event of any such resignation as L/C
Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided,  however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of ING



117

--------------------------------------------------------------------------------

 

 

Capital LLC as L/C Issuer.  If ING Capital resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make LIBOR Rate Loans or fund
risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).   Upon
the appointment of a successor L/C Issuer, (A) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer , as the case may be, and (B) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the ING Capital LLC effectively assume the obligations of
original LC/Issuer with respect to such Letters of Credit.

﻿

(g)Resignation as Swingline Lender after Assignment.  Notwithstanding anything
to the contrary contained herein, if at any time Bank of the West assigns all of
its Revolving Commitment and Revolving Loans pursuant to subsection (b) above,
Bank of the West may, (i) upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as Swingline Lender.  In the event of any such resignation
as  Swingline Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor Swingline Lender hereunder; provided,  however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of the West Swingline Lender.  If Bank of the West resigns
as Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make LIBOR  Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor  Swingline Lender, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Swingline Lender.

﻿

11.07Treatment of Certain Information; Confidentiality.

﻿

(a)Treatment of Certain Information.  Each of the Joint Administrative Agent,
the Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (ii) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (B) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (vii) on a confidential basis to (A) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities



118

--------------------------------------------------------------------------------

 

 

provided hereunder or (B) the provider of any Platform or other electronic
delivery service used by the Joint Administrative Agent, the L/C Issuer and/or
the Swingline Lender to deliver Borrower Materials or notices to the Lenders or
(C) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, or (viii) with the consent
of the Borrower or to the extent such Information (1) becomes publicly available
other than as a result of a breach of this Section or (2) becomes available to
the Joint Administrative Agent, any Lender, the L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.  For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Joint Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

﻿

(b)Non-Public Information.  Each of the Joint Administrative Agent, the Lenders
and the L/C Issuer acknowledges that (i) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

﻿

(c)Press Releases.  The Borrower and their Affiliates agree that they will not
in the future issue any press releases or other public disclosure using the name
of the Joint Administrative Agent or any Lender or their respective Affiliates
or referring to this Agreement or any of the Loan Documents without the prior
written consent of the Joint Administrative Agent, unless (and only to the
extent that) the Borrower or such Affiliate is required to do so under law and
then, in any event the Borrower or such Affiliate will consult with such Person
before issuing such press release or other public disclosure. 

﻿

(d)Customary Advertising Material.  The Borrower consent to the publication by
the Joint Administrative Agent or any Lender of customary advertising material
relating to the transactions contemplated hereby using the name, product
photographs, logo or trademark of the Borrower.  

﻿

11.08Right of Setoff.

﻿

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrower  against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such



119

--------------------------------------------------------------------------------

 

 

Lender, the L/C Issuer or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured, secured or unsecured, or are owed to a
branch, office or Affiliate of such Lender or the L/C Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Joint Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Joint Administrative Agent, the L/C Issuer and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the Joint
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrower and the Joint Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application. 

﻿

11.09Interest Rate Limitation. 

﻿

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Joint Administrative Agent or any Lender shall receive interest
in an amount that exceeds the Maximum Rate, the excess interest shall be applied
to the principal of the Loans or, if it exceeds such unpaid principal, refunded
to the Borrower.  In determining whether the interest contracted for, charged,
or received by the Joint Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

﻿

11.10Counterparts; Integration; Effectiveness.

﻿

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Joint Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Joint Administrative
Agent and when the Joint Administrative Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto.  Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document, or any certificate delivered thereunder,
by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate.  Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the



120

--------------------------------------------------------------------------------

 

 

terms of any Loan Document, upon the request of any party, such fax transmission
or e-mail transmission shall be promptly followed by such manually executed
counterpart.

﻿

11.11Survival of Representations and Warranties.   All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Joint
Administrative Agent and each Lender, regardless of any investigation made by
the Joint Administrative Agent or any Lender or on their behalf and
notwithstanding that the Joint Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

﻿

11.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Joint Administrative Agent, the L/C Issuer or
the Swingline Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

﻿

11.13Replacement of Lenders.    If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Joint Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.06), all of its interests, rights
(other than its existing rights to payments pursuant to Sections 3.01 and 3.04)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

﻿

(a)the Borrower shall have paid to the Joint Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);

﻿

(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

﻿





121

--------------------------------------------------------------------------------

 

 

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

﻿

(d)such assignment does not conflict with applicable Laws; and

﻿

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

﻿

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

﻿

11.14Governing Law; Jurisdiction; Etc.

﻿

(a)GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEBRASKA.

﻿

(b)SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE JOINT ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEBRASKA SITTING IN DOUGLAS COUNTY
AND OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEBRASKA, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEBRASKA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE JOINT ADMINISTRATIVE AGENT, ANY LENDER
OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN



122

--------------------------------------------------------------------------------

 

 

DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

﻿

(c)WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

﻿

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

﻿

11.15Waiver of Jury Trial.

﻿

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

﻿

11.16Reserved.    

﻿

11.17No Advisory or Fiduciary Responsibility.

﻿

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that:  (a) (i) the arranging and
other services regarding this Agreement provided by the Joint Administrative
Agent and any Affiliate thereof, the Arranger and the Lenders are arm’s-length
commercial transactions between the Borrower and its respective Affiliates, on
the one hand, and the Joint Administrative Agent and, as applicable, its
Affiliates (including the Arranger) and the Lenders and their Affiliates
(collectively, solely for purposes of this Section, the “Lenders”), on the other
hand, (ii) each of the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Joint



123

--------------------------------------------------------------------------------

 

 

Administrative Agent and its Affiliates (including the Arranger) and each Lender
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary, for Borrower or any of its respective
Affiliates, or any other Person and (ii) neither the Joint Administrative Agent,
any of its Affiliates (including the Arranger) nor any Lender has any obligation
to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Joint Administrative Agent and its
Affiliates (including the Arranger) and the Lenders may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower, and its respective Affiliates, and neither the Joint Administrative
Agent, any of its Affiliates (including the Arranger) nor any Lender has any
obligation to disclose any of such interests to the Borrower or any of its
respective Affiliates.  To the fullest extent permitted by law,  the Borrower
hereby waives and releases any claims that it may have against the Joint
Administrative Agent, any of its Affiliates (including the Arranger) or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transactions contemplated hereby. 

﻿

11.18Electronic Execution of Assignments and Certain Other Documents.

﻿

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Joint Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the Nebraska Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act;  provided that notwithstanding anything contained
herein to the contrary neither the Joint Administrative Agent, the L/C Issuer
nor any Lender is under any obligation to agree to accept electronic signatures
in any form or in any format unless expressly agreed to by the Joint
Administrative Agent, the L/C Issuer or such Lender pursuant to procedures
approved by it and provided further without limiting the foregoing, upon the
request of any party, any electronic signature shall be promptly followed by
such manually executed counterpart.

﻿

11.19USA PATRIOT Act Notice.

﻿

(a)Each Lender that is subject to the Act (as hereinafter defined) and the Joint
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower  that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Joint Administrative Agent,
as applicable, to identify the Borrower in accordance with the Act.  The
Borrower agrees to, promptly following a request by the Joint Administrative
Agent or any Lender, provide all such other documentation and information that
the Joint Administrative Agent or such Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

﻿





124

--------------------------------------------------------------------------------

 

 

(b)If the Borrower qualifies as a "legal entity customer" under the Beneficial
Ownership Regulation shall have provided, to the Joint Administrative Agent, a
Beneficial Ownership Certification in relation to the Borrower.  The information
included in the Beneficial Ownership Certification most recently provided to the
Joint Administrative Agent, if applicable, is true and correct in all
respects.  Promptly following any request therefor, provide information and
documentation reasonably requested by the Joint Administrative Agent for
purposes of compliance with applicable "know your customer" and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation.  "Beneficial Ownership
Certification" means a certification regarding beneficial ownership requested by
the Beneficial Ownership Regulation.  "Beneficial Ownership Regulation" means 31
C.F.R. § 1010.230.

﻿

11.20Time of the Essence.

﻿

Time is of the essence of the Loan Documents.

﻿

11.21ENTIRE AGREEMENT.

﻿

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

﻿

11.22EEA Financial Institutions.  No Lender is an EEA Financial Institution.

11.23Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

﻿

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

﻿

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Documents; or





125

--------------------------------------------------------------------------------

 

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

11.24Borrowing Base Excess.  In the event that the Joint Administrative Agent
determines that the Borrowing Base Excess divided by the Outstanding Amount is
less than two percent (2.00%) and the Joint Administrative Agent provides notice
of such a determination (the "Notice") to the Borrower, then from and after the
date of such notice the Borrower shall cease to purchase any additional cattle
until the earlier of (a) a notification from the Joint Administrative Agent of
its determination that the Borrowing Base Excess divided by the Outstanding
Amount is greater than two percent (2.00%) or (b) the Borrower shall have
received within ten days of the Notice a capital contribution or proceeds of
  Subordinated Debt which shall be applied to the Revolving Loan and in a
sufficient amount to result in the Borrowing Base Excess divided by the
Outstanding Amount  to be  greater than two per cent (2.00%).

﻿

11.25Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): 

﻿

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. 

﻿

(b)As used in this Section 11.25, the following terms have the following
meanings:

﻿





126

--------------------------------------------------------------------------------

 

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

﻿

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

﻿

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

﻿

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

﻿

﻿

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

﻿

﻿

 

127

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

﻿

﻿

﻿

﻿

 

 

 

BORROWER:

GREEN PLAINS CATTLE COMPANY LLC

﻿

 

﻿

 

 

 

﻿

 

By:

/s/ Phil Boggs

﻿

 

Name:

Phil Boggs

﻿

 

Title

SVP, Finance & Treasurer





128

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

 

﻿

BANK OF THE WEST, as Joint Administrative Agent

﻿

 

﻿

 

 

 

﻿

 

By:

/s/ Darren Jung

﻿

 

Name:

Darren Jung

﻿

 

Title

Vice President

﻿

﻿

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

﻿

BANK OF THE WEST, as Swingline Lender and Lender

﻿

 

﻿

 

 

 

﻿

 

By:

/s/ Jeremy Reineke

﻿

 

Name:

Jeremy Reineke

﻿

 

Title

Vice President





129

--------------------------------------------------------------------------------

 

 



﻿

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

﻿

ING CAPITAL LLC,

As Joint Administrative Agent, L/C Issuer

and Lender

﻿

 

﻿

 

 

 

﻿

 

By:

/s/ Dan Lamprecht

﻿

 

Name:

Dan Lamprecht

﻿

 

Title

MD

﻿

 

 

 

﻿

 

and

 

﻿

 

 

 

﻿

 

By:

/s/ Renata Medeiros

﻿

 

Name:

Renata Medeiros

﻿

 

Title

VP

﻿





130

--------------------------------------------------------------------------------

 

 



﻿

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

﻿

RABO AGRIFINANCE LLC, Lender

﻿

 

﻿

 

 

 

﻿

 

By:

/s/ Mark Sorensen

﻿

 

Name:

Mark Sorensen

﻿

 

Title

Vice President





131

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

﻿

FARM CREDIT SERVICES OF AMERICA, PCA, Lender

﻿

 

﻿

 

 

 

﻿

 

By:

/s/ Judson J. Jesske

﻿

 

Name:

Judson J. Jesske

﻿

 

Title

Vice President – Beef Industry

﻿





132

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿



BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

﻿

AGCOUNTRY FARM CREDIT SERVICES, PCA, Lender

﻿

 

﻿

 

 

 

﻿

 

By:

/s/ Nicole Schwartz

﻿

 

Name:

Nicole Schwartz

﻿

 

Title

Vice President

﻿



133

--------------------------------------------------------------------------------

 

 

﻿

﻿

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

﻿

BANK OF AMERICA, N.A., Lender

﻿

 

﻿

 

 

 

﻿

 

By:

/s/ Kory Clark

﻿

 

Name:

Kory Clark

﻿

 

Title

SVP

﻿





134

--------------------------------------------------------------------------------

 

 



﻿

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

﻿

AMERICAN AGCREDIT, PCA, Lender

﻿

 

﻿

 

 

 

﻿

 

By:

/s/ Kyle Lucas

﻿

 

Name:

Kyle Lucas

﻿

 

Title

VP Relationship Manager CM





135

--------------------------------------------------------------------------------

 

 



﻿

﻿

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

﻿

INTRUST BANK, N.A., Lender

﻿

 

﻿

 

 

 

﻿

 

By:

/s/ Ryan D. Reh

﻿

 

Name:

Ryan D. Reh

﻿

 

Title

Commercial Relationship Mgr.

﻿





136

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

﻿

FARM CREDIT MID-AMERICA, PCA,  

Lender

﻿

 

﻿

 

 

 

﻿

 

By:

/s/ Patrick Sauer

﻿

 

Name:

Patrick Sauer

﻿

 

Title

Vice President – Capital Markets

﻿





137

--------------------------------------------------------------------------------

 

 

 

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

﻿

GREENSTONE FARM CREDIT SERVICES, ACA, Lender

﻿

 

﻿

 

 

 

﻿

 

By:

/s/ Shane Prichard

﻿

 

Name:

Shane Prichard

﻿

 

Title

VP of Capital Markets

 

138

--------------------------------------------------------------------------------

 

 

﻿



 

--------------------------------------------------------------------------------